             Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 1 of 66


                                            Measured    Processing   Processing   Processing   Processing
                                            Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                            Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date         Area        District           Ballot      Ballot       Ballot       Ballot       Ballot
             Capital
10/24/2020   Metro       Atlanta                17335       84.88%       95.34%      98.70%         98.91%
             Capital
10/24/2020   Metro       Baltimore              10411       84.21%       89.82%      93.51%         95.63%
             Capital
10/24/2020   Metro       Capital                14956       92.99%       97.25%      98.20%         98.44%
             Capital     Greater S
10/24/2020   Metro       Carolina               11938       92.25%       97.52%      98.93%         99.07%
             Capital
10/24/2020   Metro       Greensboro             15764       83.60%       89.68%      96.57%         96.77%
             Capital
10/24/2020   Metro       Mid-Carolinas          11170       90.56%       96.01%      97.65%         97.82%
             Capital
10/24/2020   Metro       Norther Virginia       11776       91.55%       95.32%      96.81%         96.98%
             Capital
10/24/2020   Metro       Richmond                9996       92.46%       97.16%      98.67%         98.74%

10/24/2020 Eastern       Appalachian             1932       58.85%       62.47%      63.41%         63.82%

                         Central
10/24/2020 Eastern       Pennsylvania           28350       78.47%       90.50%      98.91%         99.36%

10/24/2020 Eastern       Kentuckiana              735       37.55%       49.93%      52.93%         54.01%

10/24/2020 Eastern       Norther Ohio           35411       91.84%       98.73%      99.44%         99.47%

10/24/2020 Eastern       Ohio Valley            25325       95.08%       98.68%      99.36%         99.40%

                         Philadelphia
10/24/2020 Eastern       Metropo                18152       91.55%       95.10%      98.90%         99.13%

10/24/2020 Eastern       South Jersey           21345       95.54%       97.48%      98.22%         98.70%

10/24/2020 Eastern       Tennessee               3209       88.72%       96.42%      98.66%         98.66%

                         Western New
10/24/2020 Eastern       York                   10337       96.20%       98.29%      99.27%         99.27%

                         Western
10/24/2020 Eastern       Pennsylvania           34032       98.08%       99.17%      99.72%         99.73%

10/24/2020 Great Lakes   Central Illinois       17967       89.88%       94.02%      96.85%         98.99%
           Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 2 of 66


                                           Measured    Processing   Processing   Processing   Processing
                                           Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                           Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date        Area         District          Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Great Lakes   Chicago               11586       90.70%       91.96%      92.56%         95.81%

10/24/2020 Great Lakes   Detroit                5811       74.05%       92.63%      97.37%         98.14%

10/24/2020 Great Lakes   Gateway                9039       93.45%       97.08%      98.05%         98.15%

10/24/2020 Great Lakes   Greater Indiana         946       72.41%       91.75%      98.63%         98.63%
                         Greater
10/24/2020 Great Lakes   Michigan               6129       91.66%       96.88%      97.99%         98.01%

10/24/2020 Great Lakes   Lakeland               1883       81.73%       93.73%      95.65%         95.91%

10/24/2020 Northeast     Albany                 9972       95.19%       98.44%      99.22%         99.27%

10/24/2020 Northeast     Caribbean              9670       99.63%       99.89%      99.92%         99.92%

                         Connecticut
10/24/2020 Northeast     Valley                12231       95.55%       97.74%      98.63%         98.80%

10/24/2020 Northeast     Greater Boston        40944       96.03%       98.45%      99.02%         99.04%

10/24/2020 Northeast     Long Island           14887       96.61%       98.34%      98.81%         98.86%

10/24/2020 Northeast     New York               7337       91.15%       95.16%      99.17%         99.43%

                         Northern New
10/24/2020 Northeast     England                1472       76.56%       94.16%      99.18%         99.18%

                         Northern New
10/24/2020 Northeast     Jersey                30576       96.50%       97.68%      98.05%         98.11%

10/24/2020 Northeast     Triboro                5769       83.10%       85.77%      86.58%         86.69%

10/24/2020 Northeast     Westchester            8541       92.76%       95.94%      97.31%         97.45%

10/24/2020 Pacific       Bay-Valley            58733       98.43%       99.12%      99.29%         99.31%
10/24/2020 Pacific       Honolulu              26645       97.22%       98.96%      99.17%         99.25%

10/24/2020 Pacific       Los Angeles           55440       98.59%       99.16%      99.38%         99.38%

10/24/2020 Pacific       Sacramento            58970       96.75%       99.28%      99.35%         99.37%
             Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 3 of 66


                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                         Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Pacific      San Diego            90887       98.84%       99.49%      99.66%         99.66%

10/24/2020 Pacific      San Francisco        36292       98.32%       99.17%      99.45%         99.47%

10/24/2020 Pacific      Santa Ana            45992       99.02%       99.61%      99.75%         99.76%

10/24/2020   Pacific    Sierra Coastal       32416       98.49%       99.35%      99.58%         99.59%
10/24/2020   Southern   Alabama                620       65.65%       92.26%      96.61%         96.61%
10/24/2020   Southern   Arkansas               761       91.46%       96.32%      98.55%         98.55%
10/24/2020   Southern   Dallas                3105       94.59%       97.81%      98.58%         98.65%

10/24/2020 Southern     Ft. Worth             1887       90.04%       94.70%      96.08%         96.13%

10/24/2020 Southern     Gulf Atlantic        18643       90.81%       96.31%      98.68%         98.78%
10/24/2020 Southern     Houston               2696       84.64%       89.50%      91.58%         91.73%

10/24/2020 Southern     Louisiana              561       77.18%       90.73%      98.04%         98.04%

10/24/2020 Southern     Mississippi            469       85.50%       95.10%      98.51%         98.51%

10/24/2020 Southern     Oklahoma               385       75.32%       91.69%      97.40%         97.40%

10/24/2020 Southern     Rio Grande            3433       91.09%       95.22%      98.11%         98.11%

10/24/2020   Southern   South Florida         9780       92.91%       96.32%      98.65%         98.66%
10/24/2020   Southern   Suncoast             47886       96.63%       98.55%      99.25%         99.26%
10/24/2020   Western    Alaska                4101       79.59%       88.03%      89.32%         89.61%
10/24/2020   Western    Arizona             121169       97.56%       99.35%      99.48%         99.53%

10/24/2020 Western      Central Plains        7267       96.72%       98.53%      99.04%         99.04%

                        Colorado/Wyo
10/24/2020 Western      ming                 20603       69.96%       89.59%      91.90%         91.98%
10/24/2020 Western      Dakotas              10697       96.23%       99.09%      99.70%         99.70%
10/24/2020 Western      Hawkeye              13338       95.25%       98.03%      98.49%         98.53%

10/24/2020 Western      Mid-Americas          8550       93.80%       97.58%      99.33%         99.49%

10/24/2020 Western      Nevada Sierra        24283       97.86%       99.44%      99.67%         99.70%

10/24/2020 Western      Northland             6159       97.30%       99.40%      99.71%         99.71%
10/24/2020 Western      Portland             98854       92.49%       99.09%      99.37%         99.40%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 4 of 66


                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                        Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

10/24/2020 Western   Salt Lake City         39858       98.78%       99.54%      99.75%         99.81%
10/24/2020 Western   Seattle                97910       97.76%       99.07%      99.36%         99.42%
           Capital
10/26/2020 Metro     Atlanta                18014       89.45%       94.67%      97.46%         98.51%
           Capital
10/26/2020 Metro     Baltimore              18539       91.27%       95.60%      97.90%         99.00%
           Capital
10/26/2020 Metro     Capital                14799       93.21%       97.13%      98.89%         99.24%
           Capital   Greater S
10/26/2020 Metro     Carolina               12567       87.10%       93.55%      96.93%         98.30%
           Capital
10/26/2020 Metro     Greensboro             17833       82.71%       94.01%      96.31%         97.02%
           Capital
10/26/2020 Metro     Mid-Carolinas          11443       86.11%       93.55%      95.00%         95.57%
           Capital
10/26/2020 Metro     Norther Virginia       19824       93.50%       97.23%      97.78%         98.12%
           Capital
10/26/2020 Metro     Richmond               15754       91.18%       96.08%      97.58%         98.21%

10/26/2020 Eastern   Appalachian             3073       74.91%       81.32%      82.33%         82.69%

                     Central
10/26/2020 Eastern   Pennsylvania           53238       78.76%       92.10%      99.30%         99.49%

10/26/2020 Eastern   Kentuckiana              914       64.55%       71.99%      74.40%         76.59%

10/26/2020 Eastern   Norther Ohio           45568       92.64%       97.97%      98.62%         98.86%

10/26/2020 Eastern   Ohio Valley            30990       94.80%       98.56%      99.12%         99.41%

                     Philadelphia
10/26/2020 Eastern   Metropo                48400       93.03%       95.80%      97.39%         97.79%

10/26/2020 Eastern   South Jersey           17559       90.89%       94.48%      95.73%         96.38%

10/26/2020 Eastern   Tennessee               8693       92.82%       97.25%      98.60%         98.92%

                     Western New
10/26/2020 Eastern   York                   15455       96.60%       98.65%      99.06%         99.18%

                     Western
10/26/2020 Eastern   Pennsylvania           41676       97.26%       98.87%      99.33%         99.43%
           Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 5 of 66


                                            Measured    Processing   Processing   Processing   Processing
                                            Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                            Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date        Area         District           Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Great Lakes   Central Illinois       28967       94.36%       97.62%      98.45%         98.77%

10/26/2020 Great Lakes   Chicago                20140       87.64%       93.07%      94.26%         94.81%

10/26/2020 Great Lakes   Detroit                12508       73.65%       93.02%      96.83%         98.07%

10/26/2020 Great Lakes   Gateway                14975       93.18%       95.75%      96.97%         97.26%

10/26/2020 Great Lakes   Greater Indiana         3010       79.73%       93.85%      96.71%         98.74%
                         Greater
10/26/2020 Great Lakes   Michigan               14154       87.29%       96.86%      98.32%         98.54%

10/26/2020 Great Lakes   Lakeland                3359       87.44%       93.24%      95.86%         98.21%

10/26/2020 Northeast     Albany                 22561       96.32%       98.70%      99.26%         99.43%

10/26/2020 Northeast     Caribbean               4885       98.67%       99.65%      99.77%         99.82%

                         Connecticut
10/26/2020 Northeast     Valley                 30951       94.79%       96.83%      97.34%         97.72%

10/26/2020 Northeast     Greater Boston         74162       96.96%       98.66%      98.96%         99.17%

10/26/2020 Northeast     Long Island            19997       96.02%       97.68%      98.02%         98.24%

10/26/2020 Northeast     New York               50934       96.48%       98.33%      98.91%         99.05%

                         Northern New
10/26/2020 Northeast     England                 2476       84.41%       92.89%      96.81%         99.23%

                         Northern New
10/26/2020 Northeast     Jersey                 30037       96.76%       98.05%      98.32%         98.46%

10/26/2020 Northeast     Triboro                14116       89.12%       91.12%      91.85%         92.04%

10/26/2020 Northeast     Westchester            14708       94.53%       97.42%      97.89%         98.09%

10/26/2020 Pacific       Bay-Valley             49834       96.85%       98.03%      98.27%         98.39%
10/26/2020 Pacific       Honolulu               23775       94.72%       97.46%      97.83%         97.88%

10/26/2020 Pacific       Los Angeles            42125       96.39%       97.45%      97.98%         98.22%
             Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 6 of 66


                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                         Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Pacific      Sacramento           46647       97.07%       97.92%      98.09%         98.14%

10/26/2020 Pacific      San Diego            75559       98.07%       99.29%      99.57%         99.64%

10/26/2020 Pacific      San Francisco        36412       97.82%       98.82%      99.05%         99.13%

10/26/2020 Pacific      Santa Ana            35116       97.65%       99.01%      99.36%         99.46%

10/26/2020   Pacific    Sierra Coastal       34953       97.96%       98.64%      98.87%         98.99%
10/26/2020   Southern   Alabama               1302       74.19%       92.63%      97.24%         98.16%
10/26/2020   Southern   Arkansas              1292       91.95%       97.21%      98.45%         99.61%
10/26/2020   Southern   Dallas                3467       91.98%       97.00%      98.44%         98.67%

10/26/2020 Southern     Ft. Worth             2262       88.68%       92.00%      93.10%         93.28%

10/26/2020 Southern     Gulf Atlantic        17643       85.82%       94.25%      96.49%         97.27%
10/26/2020 Southern     Houston              10601       90.23%       95.71%      96.81%         97.29%

10/26/2020 Southern     Louisiana             1217       74.03%       88.17%      94.91%         97.29%

10/26/2020 Southern     Mississippi            679       73.93%       86.89%      95.29%         98.09%

10/26/2020 Southern     Oklahoma               762       77.95%       91.60%      95.80%         98.29%

10/26/2020 Southern     Rio Grande            4313       87.71%       94.23%      96.45%         98.54%

10/26/2020   Southern   South Florida         7055       90.40%       96.22%      98.03%         98.67%
10/26/2020   Southern   Suncoast             45688       94.38%       96.93%      97.78%         98.24%
10/26/2020   Western    Alaska                4349       82.52%       89.88%      92.46%         92.69%
10/26/2020   Western    Arizona              95055       97.90%       99.10%      99.47%         99.62%

10/26/2020 Western      Central Plains        9837       90.81%       93.16%      94.40%         94.67%

                        Colorado/Wyo
10/26/2020 Western      ming                 31831       61.45%       78.91%      84.32%         86.40%
10/26/2020 Western      Dakotas              10331       94.98%       97.87%      98.64%         98.96%
10/26/2020 Western      Hawkeye              28066       97.57%       98.63%      99.05%         99.14%

10/26/2020 Western      Mid-Americas         10585       86.66%       97.51%      98.67%         99.08%

10/26/2020 Western      Nevada Sierra        19336       87.15%       89.31%      89.80%         89.98%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 7 of 66


                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                        Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

10/26/2020 Western   Northland               5420       92.23%       97.29%      98.27%         99.04%
10/26/2020 Western   Portland               83850       97.24%       98.49%      99.04%         99.23%

10/26/2020 Western   Salt Lake City         36896       97.83%       99.15%      99.42%         99.76%
10/26/2020 Western   Seattle                80256       96.26%       98.18%      98.69%         98.88%
           Capital
10/27/2020 Metro     Atlanta                10352       39.71%       97.79%      98.72%         99.20%
           Capital
10/27/2020 Metro     Baltimore               6925       85.08%       96.42%      97.82%         99.06%
           Capital
10/27/2020 Metro     Capital                15661       88.95%       98.72%      99.00%         99.36%
           Capital   Greater S
10/27/2020 Metro     Carolina               12411       80.07%       97.98%      98.81%         99.27%
           Capital
10/27/2020 Metro     Greensboro             15855       75.46%       93.79%      95.70%         98.32%
           Capital
10/27/2020 Metro     Mid-Carolinas          13470       70.51%       95.03%      95.89%         96.16%
           Capital
10/27/2020 Metro     Norther Virginia        2476       60.74%       89.58%      91.48%         92.53%
           Capital
10/27/2020 Metro     Richmond                7026       82.58%       97.31%      98.09%         98.59%

10/27/2020 Eastern   Appalachian             1009       49.55%       81.47%      86.92%         89.79%

                     Central
10/27/2020 Eastern   Pennsylvania           15387       56.29%       95.73%      97.88%         99.19%

10/27/2020 Eastern   Kentuckiana              367       55.59%       82.56%      86.65%         87.74%

10/27/2020 Eastern   Norther Ohio           34987       91.43%       98.95%      99.30%         99.35%

10/27/2020 Eastern   Ohio Valley            29221       94.82%       98.14%      99.61%         99.68%

                     Philadelphia
10/27/2020 Eastern   Metropo                29559       96.07%       98.66%      99.18%         99.65%

10/27/2020 Eastern   South Jersey           29823       96.71%       99.11%      99.24%         99.35%

10/27/2020 Eastern   Tennessee               6292       91.96%       98.65%      99.19%         99.55%

                     Western New
10/27/2020 Eastern   York                   17067       98.20%       99.51%      99.60%         99.63%
           Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 8 of 66


                                            Measured    Processing   Processing   Processing   Processing
                                            Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                            Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date        Area         District           Ballot      Ballot       Ballot       Ballot       Ballot

                         Western
10/27/2020 Eastern       Pennsylvania           43592       97.25%       99.58%      99.67%         99.89%

10/27/2020 Great Lakes   Central Illinois       18825       85.03%       93.71%      96.76%         99.23%

10/27/2020 Great Lakes   Chicago                15582       90.03%       93.00%      93.43%         93.61%

10/27/2020 Great Lakes   Detroit                 4998       48.72%       93.50%      97.34%         98.04%

10/27/2020 Great Lakes   Gateway                 2617       80.17%       95.26%      96.71%         97.40%

10/27/2020 Great Lakes   Greater Indiana          904       40.71%       91.04%      94.80%         98.34%
                         Greater
10/27/2020 Great Lakes   Michigan                3789       55.03%       96.46%      97.99%         98.65%

10/27/2020 Great Lakes   Lakeland                 750       53.87%       80.53%      83.60%         85.87%

10/27/2020 Northeast     Albany                  3834       82.37%       97.81%      98.25%         98.51%

10/27/2020 Northeast     Caribbean              10198       99.57%       99.87%      99.93%         99.97%

                         Connecticut
10/27/2020 Northeast     Valley                  2062       75.22%       94.03%      95.88%         96.51%

10/27/2020 Northeast     Greater Boston         24878       93.69%       99.28%      99.55%         99.63%

10/27/2020 Northeast     Long Island            14692       97.15%       98.53%      98.67%         98.73%

10/27/2020 Northeast     New York               25952       94.94%       98.89%      99.24%         99.34%

                         Northern New
10/27/2020 Northeast     England                  525       54.29%       91.81%      95.05%         97.33%

                         Northern New
10/27/2020 Northeast     Jersey                 45996       97.50%       99.37%      99.42%         99.49%

10/27/2020 Northeast     Triboro                14827       95.51%       96.51%      96.63%         96.64%

10/27/2020 Northeast     Westchester             2091       70.44%       93.64%      94.26%         94.31%

10/27/2020 Pacific       Bay-Valley            102061       99.08%       99.60%      99.64%         99.64%
10/27/2020 Pacific       Honolulu               29234       96.42%       99.67%      99.79%         99.83%
             Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 9 of 66


                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                         Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/27/2020 Pacific      Los Angeles          83722       99.22%       99.61%      99.67%         99.70%

10/27/2020 Pacific      Sacramento           84986       97.93%       98.92%      98.94%         98.98%

10/27/2020 Pacific      San Diego           156021       99.12%       99.82%      99.90%         99.92%

10/27/2020 Pacific      San Francisco        68151       99.33%       99.72%      99.77%         99.79%

10/27/2020 Pacific      Santa Ana            65505       99.14%       99.70%      99.75%         99.76%

10/27/2020   Pacific    Sierra Coastal       54314       98.72%       99.43%      99.46%         99.49%
10/27/2020   Southern   Alabama                531       51.04%       89.83%      95.48%         97.36%
10/27/2020   Southern   Arkansas               260       66.15%       92.31%      95.00%         95.38%
10/27/2020   Southern   Dallas                2041       85.11%       97.06%      98.29%         98.92%

10/27/2020 Southern     Ft. Worth              716       73.74%       89.25%      91.20%         92.46%

10/27/2020 Southern     Gulf Atlantic        16092       84.80%       97.86%      98.76%         99.14%
10/27/2020 Southern     Houston               1637       74.95%       91.02%      92.06%         93.40%

10/27/2020 Southern     Louisiana              467       63.81%       93.36%      95.50%         97.22%

10/27/2020 Southern     Mississippi            654       84.10%       98.17%      98.47%         99.08%

10/27/2020 Southern     Oklahoma               354       60.45%       87.85%      91.81%         98.31%

10/27/2020 Southern     Rio Grande            3198       84.52%       96.53%      98.09%         98.84%

10/27/2020   Southern   South Florida        11034       94.51%       98.81%      99.12%         99.34%
10/27/2020   Southern   Suncoast             62496       97.13%       99.20%      99.49%         99.63%
10/27/2020   Western    Alaska                3556       81.30%       93.76%      94.99%         95.19%
10/27/2020   Western    Arizona             166662       98.35%       99.74%      99.80%         99.86%

10/27/2020 Western      Central Plains        8078       95.62%       98.54%      98.72%         98.98%

                        Colorado/Wyo
10/27/2020 Western      ming                 28539       77.26%       91.04%      93.36%         95.43%
10/27/2020 Western      Dakotas              11662       92.67%       99.26%      99.50%         99.71%
10/27/2020 Western      Hawkeye              20593       97.69%       99.04%      99.17%         99.24%

10/27/2020 Western      Mid-Americas          9774       95.02%       99.21%      99.57%         99.73%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 10 of 66


                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                        Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

10/27/2020 Western   Nevada Sierra          30881       97.69%       99.47%      99.67%         99.71%

10/27/2020 Western   Northland               6707       95.48%       99.19%      99.42%         99.63%
10/27/2020 Western   Portland              102049       97.79%       99.68%      99.84%         99.91%

10/27/2020 Western   Salt Lake City         61576       88.99%       99.69%      99.80%         99.92%
10/27/2020 Western   Seattle               136554       98.09%       99.65%      99.74%         99.77%
           Capital
10/28/2020 Metro     Atlanta                18143       94.96%       96.47%      98.96%         99.22%
           Capital
10/28/2020 Metro     Baltimore              16921       94.20%       94.81%      96.75%         99.41%
           Capital
10/28/2020 Metro     Capital                17441       96.46%       97.02%      99.04%         99.37%
           Capital   Greater S
10/28/2020 Metro     Carolina               13115       91.01%       92.36%      97.84%         98.31%
           Capital
10/28/2020 Metro     Greensboro             22958       90.90%       91.64%      96.45%         97.18%
           Capital
10/28/2020 Metro     Mid-Carolinas          15560       90.07%       91.21%      97.11%         97.52%
           Capital
10/28/2020 Metro     Norther Virginia       16403       97.00%       97.93%      98.82%         98.93%
           Capital
10/28/2020 Metro     Richmond               16133       96.90%       97.67%      99.03%         99.23%

10/28/2020 Eastern   Appalachian             1944       88.79%       89.30%      93.83%         93.88%

                     Central
10/28/2020 Eastern   Pennsylvania           37962       83.30%       83.81%      98.90%         99.44%

10/28/2020 Eastern   Kentuckiana              500       59.80%       64.60%      83.60%         84.80%

10/28/2020 Eastern   Norther Ohio           46289       97.62%       97.97%      99.31%         99.35%

10/28/2020 Eastern   Ohio Valley            27946       97.96%       98.33%      99.53%         99.78%

                     Philadelphia
10/28/2020 Eastern   Metropo                48643       96.71%       97.04%      98.91%         99.37%

10/28/2020 Eastern   South Jersey           26718       97.45%       97.76%      98.29%         98.43%

10/28/2020 Eastern   Tennessee               5614       94.07%       96.24%      99.18%         99.41%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 11 of 66


                                            Measured    Processing   Processing   Processing   Processing
                                            Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                            Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date       Area          District           Ballot      Ballot       Ballot       Ballot       Ballot

                         Western New
10/28/2020 Eastern       York                   16364       98.53%       99.25%      99.68%         99.72%

                         Western
10/28/2020 Eastern       Pennsylvania           41390       98.52%       98.95%      99.80%         99.90%

10/28/2020 Great Lakes   Central Illinois       31324       96.11%       97.51%      99.09%         99.24%

10/28/2020 Great Lakes   Chicago                20479       95.89%       96.09%      97.18%         97.28%

10/28/2020 Great Lakes   Detroit                 7020       78.95%       81.95%      95.46%         98.26%

10/28/2020 Great Lakes   Gateway                11624       95.68%       96.59%      98.47%         98.57%

10/28/2020 Great Lakes   Greater Indiana         1561       86.23%       91.16%      96.99%         98.33%
                         Greater
10/28/2020 Great Lakes   Michigan                7965       95.49%       97.06%      99.01%         99.16%

10/28/2020 Great Lakes   Lakeland                2164       92.79%       94.50%      96.49%         96.77%

10/28/2020 Northeast     Albany                 22838       98.31%       98.62%      99.30%         99.44%

10/28/2020 Northeast     Caribbean               7613       99.50%       99.57%      99.75%         99.79%

                         Connecticut
10/28/2020 Northeast     Valley                 13830       98.12%       98.37%      99.00%         99.09%

10/28/2020 Northeast     Greater Boston         66113       97.72%       98.25%      99.53%         99.62%

10/28/2020 Northeast     Long Island            24050       99.00%       99.15%      99.45%         99.48%

10/28/2020 Northeast     New York               24956       97.35%       98.15%      99.04%         99.27%

                         Northern New
10/28/2020 Northeast     England                  964       82.26%       87.45%      96.47%         96.99%

                         Northern New
10/28/2020 Northeast     Jersey                 43242       97.29%       97.39%      97.98%         98.05%

10/28/2020 Northeast     Triboro                13791       88.13%       88.41%      88.63%         88.67%

10/28/2020 Northeast     Westchester            17317       97.89%       98.14%      98.61%         98.65%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 12 of 66


                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                         Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/28/2020 Pacific      Bay-Valley           83517       99.19%       99.34%      99.48%         99.52%
10/28/2020 Pacific      Honolulu             39285       98.94%       99.21%      99.70%         99.79%

10/28/2020 Pacific      Los Angeles          67529       98.87%       99.14%      99.37%         99.40%

10/28/2020 Pacific      Sacramento           70108       99.33%       99.48%      99.62%         99.64%

10/28/2020 Pacific      San Diego           134639       99.32%       99.55%      99.81%         99.85%

10/28/2020 Pacific      San Francisco        49672       98.90%       99.34%      99.58%         99.61%

10/28/2020 Pacific      Santa Ana            60248       99.66%       99.76%      99.87%         99.90%

10/28/2020   Pacific    Sierra Coastal       47151       98.83%       99.04%      99.26%         99.30%
10/28/2020   Southern   Alabama                629       71.22%       75.99%      93.96%         95.87%
10/28/2020   Southern   Arkansas               865       94.68%       96.07%      98.61%         98.73%
10/28/2020   Southern   Dallas                3020       93.87%       96.85%      99.04%         99.21%

10/28/2020 Southern     Ft. Worth             1680       95.06%       96.07%      96.73%         96.79%

10/28/2020 Southern     Gulf Atlantic        19786       94.00%       94.77%      99.08%         99.31%
10/28/2020 Southern     Houston               7154       95.05%       96.02%      97.12%         97.19%

10/28/2020 Southern     Louisiana              448       66.74%       75.89%      91.74%         97.10%

10/28/2020 Southern     Mississippi            545       91.38%       93.58%      97.98%         98.90%

10/28/2020 Southern     Oklahoma               158       63.92%       79.75%      94.94%         98.73%

10/28/2020 Southern     Rio Grande            3714       91.65%       94.32%      98.41%         98.90%

10/28/2020   Southern   South Florida         9298       95.04%       96.39%      98.67%         99.10%
10/28/2020   Southern   Suncoast             51618       96.43%       97.09%      99.32%         99.45%
10/28/2020   Western    Alaska                4999       93.78%       96.34%      98.78%         99.04%
10/28/2020   Western    Arizona             159617       98.07%       98.36%      98.71%         98.78%

10/28/2020 Western      Central Plains        7624       96.48%       97.22%      98.01%         98.19%

                        Colorado/Wyo
10/28/2020 Western      ming                 20152       78.87%       81.30%      88.22%         89.84%
10/28/2020 Western      Dakotas              10667       96.60%       97.77%      99.59%         99.75%
10/28/2020 Western      Hawkeye              19857       98.47%       98.83%      99.25%         99.29%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 13 of 66


                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                        Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

10/28/2020 Western   Mid-Americas            9361       95.61%       97.20%      99.11%         99.38%

10/28/2020 Western   Nevada Sierra          25589       98.03%       98.54%      99.30%         99.39%

10/28/2020 Western   Northland               5280       97.08%       97.90%      99.19%         99.79%
10/28/2020 Western   Portland               94227       98.12%       98.31%      99.79%         99.85%

10/28/2020 Western   Salt Lake City         55248       98.09%       98.65%      99.79%         99.86%
10/28/2020 Western   Seattle               101368       98.24%       99.17%      99.70%         99.77%
           Capital
10/29/2020 Metro     Atlanta                15401       93.14%       94.63%      95.24%         96.55%
           Capital
10/29/2020 Metro     Baltimore              18202       95.65%       98.21%      98.73%         99.47%
           Capital
10/29/2020 Metro     Capital                14011       94.93%       98.10%      98.57%         99.12%
           Capital   Greater S
10/29/2020 Metro     Carolina               13231       77.57%       95.16%      96.23%         98.34%
           Capital
10/29/2020 Metro     Greensboro             18755       89.03%       95.17%      95.80%         97.42%
           Capital
10/29/2020 Metro     Mid-Carolinas          14123       84.34%       95.27%      96.00%         97.59%
           Capital
10/29/2020 Metro     Norther Virginia       13472       95.14%       96.76%      97.16%         97.92%
           Capital
10/29/2020 Metro     Richmond               14062       93.70%       97.98%      98.57%         98.86%

10/29/2020 Eastern   Appalachian             1853       89.53%       94.01%      94.87%         96.06%

                     Central
10/29/2020 Eastern   Pennsylvania           40564       69.37%       96.94%      97.20%         99.51%

10/29/2020 Eastern   Kentuckiana              696       83.48%       83.76%      87.64%         90.09%

10/29/2020 Eastern   Norther Ohio           30085       86.11%       98.33%      98.42%         98.68%

10/29/2020 Eastern   Ohio Valley            25277       95.50%       98.07%      98.45%         98.81%

                     Philadelphia
10/29/2020 Eastern   Metropo                26063       91.07%       95.56%      96.27%         98.53%

10/29/2020 Eastern   South Jersey           21555       95.45%       97.16%      97.36%         98.21%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 14 of 66


                                            Measured    Processing   Processing   Processing   Processing
                                            Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                            Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date       Area          District           Ballot      Ballot       Ballot       Ballot       Ballot

10/29/2020 Eastern       Tennessee               5115       96.42%       97.13%      98.04%         98.79%

                         Western New
10/29/2020 Eastern       York                   14314       96.68%       97.93%      99.01%         99.16%

                         Western
10/29/2020 Eastern       Pennsylvania           27844       97.26%       99.17%      99.34%         99.53%

10/29/2020 Great Lakes   Central Illinois       28573       96.84%       97.77%      98.39%         99.03%

10/29/2020 Great Lakes   Chicago                21565       95.27%       96.56%      96.74%         96.92%

10/29/2020 Great Lakes   Detroit                 8091       76.46%       91.82%      93.60%         98.38%

10/29/2020 Great Lakes   Gateway                 7894       93.17%       95.93%      96.31%         96.90%

10/29/2020 Great Lakes   Greater Indiana         1506       83.20%       87.92%      94.16%         98.80%
                         Greater
10/29/2020 Great Lakes   Michigan                7151       89.19%       95.44%      96.70%         97.52%

10/29/2020 Great Lakes   Lakeland                2046       93.70%       95.60%      97.46%         98.24%

10/29/2020 Northeast     Albany                 15380       96.89%       99.17%      99.38%         99.51%

10/29/2020 Northeast     Caribbean               5006       99.78%       99.78%      99.82%         99.92%

                         Connecticut
10/29/2020 Northeast     Valley                 10451       95.45%       97.99%      98.44%         98.78%

10/29/2020 Northeast     Greater Boston         30195       92.48%       97.90%      98.59%         98.84%

10/29/2020 Northeast     Long Island            18124       96.98%       98.38%      98.85%         99.00%

10/29/2020 Northeast     New York               30167       97.07%       98.67%      98.80%         99.24%

                         Northern New
10/29/2020 Northeast     England                  980       80.92%       91.53%      94.08%         98.98%

                         Northern New
10/29/2020 Northeast     Jersey                 34773       97.54%       98.64%      98.71%         98.90%

10/29/2020 Northeast     Triboro                12664       92.34%       94.02%      94.10%         94.25%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 15 of 66


                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                         Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/29/2020 Northeast    Westchester          12806       95.90%       97.91%      98.23%         98.60%

10/29/2020 Pacific      Bay-Valley           65923       98.46%       98.74%      98.94%         99.09%
10/29/2020 Pacific      Honolulu             18829       91.50%       93.44%      94.92%         99.63%

10/29/2020 Pacific      Los Angeles          57666       98.35%       99.00%      99.08%         99.26%

10/29/2020 Pacific      Sacramento           56160       98.55%       98.84%      98.96%         99.03%

10/29/2020 Pacific      San Diego            94632       99.32%       99.44%      99.62%         99.73%

10/29/2020 Pacific      San Francisco        40350       98.86%       99.03%      99.21%         99.38%

10/29/2020 Pacific      Santa Ana            49459       98.58%       99.61%      99.78%         99.85%

10/29/2020   Pacific    Sierra Coastal       41153       98.56%       99.04%      99.17%         99.27%
10/29/2020   Southern   Alabama                891       88.78%       90.24%      92.70%         95.17%
10/29/2020   Southern   Arkansas              1000       97.70%       98.30%      98.90%         99.00%
10/29/2020   Southern   Dallas                3409       95.34%       95.81%      97.74%         98.42%

10/29/2020 Southern     Ft. Worth             1627       94.41%       95.08%      95.33%         96.25%

10/29/2020 Southern     Gulf Atlantic        15288       95.83%       97.22%      98.35%         99.26%
10/29/2020 Southern     Houston               8984       96.33%       96.89%      97.18%         97.67%

10/29/2020 Southern     Louisiana              857       92.65%       93.35%      95.22%         97.78%

10/29/2020 Southern     Mississippi            368       93.48%       94.29%      97.55%         98.64%

10/29/2020 Southern     Oklahoma               375       80.53%       83.47%      88.27%         93.33%

10/29/2020 Southern     Rio Grande            3255       94.22%       94.96%      96.10%         97.51%

10/29/2020   Southern   South Florida         6659       96.13%       96.77%      97.48%         98.68%
10/29/2020   Southern   Suncoast             35817       97.95%       98.27%      98.72%         99.10%
10/29/2020   Western    Alaska                3765       83.29%       84.73%      86.45%         95.83%
10/29/2020   Western    Arizona              63000       98.43%       98.62%      99.00%         99.32%

10/29/2020 Western      Central Plains        7405       93.90%       96.08%      96.57%         97.45%

                        Colorado/Wyo
10/29/2020 Western      ming                 15552       70.40%       75.11%      78.45%         86.50%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 16 of 66


                                        Measured      Processing    Processing    Processing    Processing
                                        Volume:       Score:        Score Plus    Score Plus    Score Plus 3:
                                        Inbound       Inbound       1: Inbound    2: Inbound    Inbound
Date       Area      District           Ballot        Ballot        Ballot        Ballot        Ballot
10/29/2020 Western   Dakotas                   7964        97.54%        98.00%        98.74%         99.32%
10/29/2020 Western   Hawkeye                 16538         97.64%        98.63%        98.82%         99.04%

10/29/2020 Western   Mid-Americas             7209        95.02%        97.46%       97.95%          98.96%

10/29/2020 Western   Nevada Sierra           24145        98.15%        99.17%       99.42%          99.60%

10/29/2020 Western   Northland                5212        84.19%        90.58%       90.92%          99.42%
10/29/2020 Western   Portland                45837        97.46%        98.55%       98.93%          99.06%

10/29/2020 Western   Salt Lake City          42722        97.61%        99.16%       99.40%          99.74%
10/29/2020 Western   Seattle                 77383        98.11%        98.92%       99.26%          99.38%
           Capital
10/30/2020 Metro     Atlanta                  8469        78.68%        93.36%       94.14%          94.62%
           Capital
10/30/2020 Metro     Baltimore               12753        90.96%        95.69%       97.18%          97.49%
           Capital
10/30/2020 Metro     Capital                 12421        92.59%        97.55%       98.12%          98.23%
           Capital   Greater S
10/30/2020 Metro     Carolina                 9406        82.22%        92.91%       95.84%          96.18%
           Capital
10/30/2020 Metro     Greensboro              13387        81.13%        90.83%       95.03%          95.31%
           Capital
10/30/2020 Metro     Mid-Carolinas           10191        77.63%        91.79%       96.27%          96.60%
           Capital
10/30/2020 Metro     Norther Virginia        13762        91.82%        95.96%       96.30%          96.45%
           Capital
10/30/2020 Metro     Richmond                12790        90.92%        97.75%       98.69%          98.85%

10/30/2020 Eastern   Appalachian              1517        89.85%        95.58%       95.98%          96.44%

                     Central
10/30/2020 Eastern   Pennsylvania            24234        67.82%        94.16%       97.73%          98.03%

10/30/2020 Eastern   Kentuckiana               606        73.43%        86.96%       86.96%          87.95%

10/30/2020 Eastern   Norther Ohio           27555         94.96%        98.00%       98.77%          98.84%

10/30/2020 Eastern   Ohio Valley            20866         93.77%        98.34%       99.01%          99.10%

                     Philadelphia
10/30/2020 Eastern   Metropo                 15701        87.20%        95.27%       98.09%          98.34%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 17 of 66


                                            Measured    Processing   Processing   Processing   Processing
                                            Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                            Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date       Area          District           Ballot      Ballot       Ballot       Ballot       Ballot

10/30/2020 Eastern       South Jersey           14956       92.51%       95.14%      96.82%         96.93%

10/30/2020 Eastern       Tennessee               4987       91.46%       98.22%      98.32%         98.72%

                         Western New
10/30/2020 Eastern       York                   11541       97.09%       99.31%      99.35%         99.38%

                         Western
10/30/2020 Eastern       Pennsylvania           20621       90.82%       98.71%      99.01%         99.12%

10/30/2020 Great Lakes   Central Illinois       17876       88.54%       96.73%      97.04%         97.40%

10/30/2020 Great Lakes   Chicago                11000       91.55%       95.27%      95.45%         95.74%

10/30/2020 Great Lakes   Detroit                 7191       77.29%       89.64%      96.43%         97.30%

10/30/2020 Great Lakes   Gateway                 5919       90.07%       96.76%      96.98%         97.31%

10/30/2020 Great Lakes   Greater Indiana          826       61.86%       92.86%      93.70%         96.25%
                         Greater
10/30/2020 Great Lakes   Michigan                4809       86.21%       95.80%      96.30%         96.67%

10/30/2020 Great Lakes   Lakeland                1460       86.71%       92.74%      94.59%         95.34%

10/30/2020 Northeast     Albany                 15705       95.98%       99.16%      99.45%         99.52%

10/30/2020 Northeast     Caribbean               3545       98.70%       99.69%      99.69%         99.77%

                         Connecticut
10/30/2020 Northeast     Valley                  8145       91.27%       97.34%      97.73%         97.88%

10/30/2020 Northeast     Greater Boston         22182       93.57%       98.09%      98.32%         98.52%

10/30/2020 Northeast     Long Island            13228       94.50%       97.93%      98.14%         98.17%

10/30/2020 Northeast     New York               24136       93.85%       98.49%      98.92%         99.17%

                         Northern New
10/30/2020 Northeast     England                  735       73.33%       91.02%      91.29%         93.61%

                         Northern New
10/30/2020 Northeast     Jersey                 24468       97.35%       98.87%      99.01%         99.04%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 18 of 66


                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                         Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/30/2020 Northeast    Triboro               9668       89.66%       93.11%      93.54%         93.58%

10/30/2020 Northeast    Westchester          14442       95.44%       98.83%      99.09%         99.16%

10/30/2020 Pacific      Bay-Valley           49663       98.27%       99.11%      99.17%         99.21%
10/30/2020 Pacific      Honolulu              6485       92.47%       94.37%      95.76%         97.33%

10/30/2020 Pacific      Los Angeles          45020       98.69%       99.26%      99.28%         99.32%

10/30/2020 Pacific      Sacramento           40396       98.26%       99.33%      99.40%         99.43%

10/30/2020 Pacific      San Diego            71194       97.99%       99.68%      99.69%         99.75%

10/30/2020 Pacific      San Francisco        31396       96.32%       99.10%      99.18%         99.21%

10/30/2020 Pacific      Santa Ana            40157       98.72%       99.63%      99.66%         99.67%

10/30/2020   Pacific    Sierra Coastal       32975       97.97%       99.12%      99.14%         99.14%
10/30/2020   Southern   Alabama               1018       77.01%       92.93%      93.42%         93.91%
10/30/2020   Southern   Arkansas               733       91.95%       96.59%      96.59%         96.86%
10/30/2020   Southern   Dallas                3897       89.27%       97.43%      97.43%         97.59%

10/30/2020 Southern     Ft. Worth             1359       79.76%       91.02%      92.42%         92.49%

10/30/2020 Southern     Gulf Atlantic        11303       85.35%       94.43%      95.42%         95.89%
10/30/2020 Southern     Houston               4281       86.62%       91.54%      91.68%         92.10%

10/30/2020 Southern     Louisiana              773       84.86%       97.93%      97.93%         98.58%

10/30/2020 Southern     Mississippi            408       74.75%       94.85%      95.10%         96.81%

10/30/2020 Southern     Oklahoma               674       65.58%       95.40%      95.40%         98.22%

10/30/2020 Southern     Rio Grande            2947       82.08%       94.64%      94.77%         95.62%

10/30/2020   Southern   South Florida         6223       88.77%       97.03%      97.06%         97.53%
10/30/2020   Southern   Suncoast             27209       93.75%       97.99%      98.04%         98.21%
10/30/2020   Western    Alaska                5370       91.25%       96.33%      97.56%         97.86%
10/30/2020   Western    Arizona              28375       91.68%       98.27%      98.39%         98.64%

10/30/2020 Western      Central Plains        4977       93.67%       96.64%      96.81%         96.93%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 19 of 66


                                        Measured    Processing   Processing   Processing   Processing
                                        Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                        Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date       Area      District           Ballot      Ballot       Ballot       Ballot       Ballot

                     Colorado/Wyo
10/30/2020 Western   ming                   12674       60.27%       71.61%      72.49%         76.68%
10/30/2020 Western   Dakotas                 6090       94.27%       98.33%      98.37%         98.59%
10/30/2020 Western   Hawkeye                11996       95.10%       98.23%      98.57%         98.75%

10/30/2020 Western   Mid-Americas            5594       90.79%       98.14%      98.28%         98.77%

10/30/2020 Western   Nevada Sierra          17937       97.77%       99.39%      99.43%         99.53%

10/30/2020 Western   Northland               3274       93.04%       98.29%      98.50%         98.66%
10/30/2020 Western   Portland               24004       95.49%       98.75%      99.18%         99.29%

10/30/2020 Western   Salt Lake City         50516       98.62%       99.64%      99.68%         99.80%
10/30/2020 Western   Seattle                65616       94.62%       98.70%      98.86%         99.08%
           Capital
10/31/2020 Metro     Atlanta                 9052       63.17%       95.49%      98.45%         98.48%
           Capital
10/31/2020 Metro     Baltimore               8221       89.72%       94.78%      97.63%         98.48%
           Capital
10/31/2020 Metro     Capital                10536       92.07%       96.17%      98.38%         98.49%
           Capital   Greater S
10/31/2020 Metro     Carolina                6740       78.69%       92.60%      97.43%         98.12%
           Capital
10/31/2020 Metro     Greensboro             12064       79.32%       90.23%      94.81%         97.16%
           Capital
10/31/2020 Metro     Mid-Carolinas           9718       76.65%       93.06%      96.08%         96.26%
           Capital
10/31/2020 Metro     Norther Virginia       10953       77.84%       83.86%      93.10%         93.14%
           Capital
10/31/2020 Metro     Richmond                9848       86.11%       96.47%      98.19%         98.46%

10/31/2020 Eastern   Appalachian             1063       83.35%       95.20%      95.77%         96.05%

                     Central
10/31/2020 Eastern   Pennsylvania           19939       62.10%       92.41%      97.99%         99.11%

10/31/2020 Eastern   Kentuckiana              710       71.97%       80.85%      86.06%         86.06%

10/31/2020 Eastern   Norther Ohio           16249       92.39%       95.98%      98.82%         98.95%

10/31/2020 Eastern   Ohio Valley            18610       94.18%       97.61%      98.86%         99.34%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 20 of 66


                                            Measured    Processing   Processing   Processing   Processing
                                            Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                            Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date       Area          District           Ballot      Ballot       Ballot       Ballot       Ballot

                         Philadelphia
10/31/2020 Eastern       Metropo                11068       78.26%       87.99%      96.77%         98.21%

10/31/2020 Eastern       South Jersey           12584       91.78%       94.37%      96.92%         97.12%

10/31/2020 Eastern       Tennessee               2769       86.67%       94.01%      96.46%         96.46%

                         Western New
10/31/2020 Eastern       York                    9684       93.39%       97.14%      98.81%         98.86%

                         Western
10/31/2020 Eastern       Pennsylvania           15810       90.92%       95.42%      99.24%         99.38%

10/31/2020 Great Lakes   Central Illinois       17609       90.20%       96.23%      97.80%         98.12%

10/31/2020 Great Lakes   Chicago                10607       88.98%       91.55%      92.17%         92.64%

10/31/2020 Great Lakes   Detroit                 3047       78.40%       88.68%      95.31%         95.80%

10/31/2020 Great Lakes   Gateway                 4338       87.85%       93.89%      97.14%         97.53%

10/31/2020 Great Lakes   Greater Indiana          522       60.15%       85.82%      91.19%         91.38%
                         Greater
10/31/2020 Great Lakes   Michigan                3734       70.41%       94.13%      97.05%         97.35%

10/31/2020 Great Lakes   Lakeland                1351       77.05%       92.45%      97.48%         97.56%

10/31/2020 Northeast     Albany                  8094       94.96%       97.58%      98.97%         99.11%

10/31/2020 Northeast     Caribbean               2632       97.99%       99.43%      99.51%         99.51%

                         Connecticut
10/31/2020 Northeast     Valley                  4512       92.58%       96.59%      98.07%         98.36%

10/31/2020 Northeast     Greater Boston         12068       91.47%       96.49%      98.38%         98.56%

10/31/2020 Northeast     Long Island            17766       97.16%       98.72%      99.19%         99.30%

10/31/2020 Northeast     New York                8501       91.44%       95.98%      98.00%         98.12%

                         Northern New
10/31/2020 Northeast     England                  542       63.84%       79.34%      92.25%         92.44%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 21 of 66


                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                         Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date         Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

                        Northern New
10/31/2020 Northeast    Jersey               21667       94.15%       97.61%      97.91%         97.98%

10/31/2020 Northeast    Triboro               6763       88.14%       93.36%      93.73%         93.83%

10/31/2020 Northeast    Westchester           6310       94.74%       97.83%      98.64%         98.87%

10/31/2020 Pacific      Bay-Valley           42374       97.84%       98.87%      99.17%         99.23%
10/31/2020 Pacific      Honolulu              5809       84.83%       97.62%      97.97%         98.04%

10/31/2020 Pacific      Los Angeles          38844       98.35%       99.11%      99.35%         99.35%

10/31/2020 Pacific      Sacramento           38164       97.16%       98.92%      99.22%         99.27%

10/31/2020 Pacific      San Diego            60120       98.06%       99.35%      99.66%         99.67%

10/31/2020 Pacific      San Francisco        24553       96.09%       98.53%      99.07%         99.11%

10/31/2020 Pacific      Santa Ana            30978       98.79%       99.46%      99.63%         99.64%

10/31/2020   Pacific    Sierra Coastal       27079       97.57%       98.54%      99.36%         99.38%
10/31/2020   Southern   Alabama                913       72.51%       86.09%      93.54%         93.54%
10/31/2020   Southern   Arkansas               691       88.13%       93.34%      97.54%         97.54%
10/31/2020   Southern   Dallas                4163       88.23%       96.40%      98.10%         98.10%

10/31/2020 Southern     Ft. Worth             1900       85.26%       89.95%      92.42%         93.11%

10/31/2020 Southern     Gulf Atlantic         8950       84.50%       94.70%      97.96%         98.08%
10/31/2020 Southern     Houston               3444       81.85%       90.36%      92.42%         92.68%

10/31/2020 Southern     Louisiana              679       67.45%       91.31%      95.88%         95.88%

10/31/2020 Southern     Mississippi            759       66.40%       91.70%      97.63%         97.89%

10/31/2020 Southern     Oklahoma               659       77.85%       89.23%      95.14%         95.14%

10/31/2020 Southern     Rio Grande            3240       84.07%       93.64%      96.48%         96.57%

10/31/2020   Southern   South Florida         4799       85.46%       92.60%      96.29%         96.44%
10/31/2020   Southern   Suncoast             16888       92.96%       96.80%      98.40%         98.41%
10/31/2020   Western    Alaska                3140       92.10%       96.31%      97.64%         98.18%
10/31/2020   Western    Arizona              17560       89.32%       94.63%      97.46%         97.64%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 22 of 66


                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus 3:
                                      Inbound     Inbound      1: Inbound   2: Inbound   Inbound
Date      Area       District         Ballot      Ballot       Ballot       Ballot       Ballot

10/31/2020 Western   Central Plains        4153       87.74%       94.29%      97.25%         97.30%

                     Colorado/Wyo
10/31/2020 Western   ming                 12307       42.53%       57.17%      72.46%         73.54%
10/31/2020 Western   Dakotas               4247       89.78%       94.96%      97.74%         97.83%
10/31/2020 Western   Hawkeye               6943       94.43%       96.98%      98.31%         98.59%

10/31/2020 Western   Mid-Americas          4359       81.21%       92.82%      98.51%         98.62%

10/31/2020 Western   Nevada Sierra        18980       94.62%       98.78%      99.53%         99.54%

10/31/2020 Western   Northland             3267       79.34%       95.56%      97.98%         98.04%
10/31/2020 Western   Portland             19246       93.09%       97.99%      98.95%         99.21%

10/31/2020 Western   Salt Lake City       34064       95.29%       98.70%      99.57%         99.58%
10/31/2020 Western   Seattle              57093       94.69%       98.09%      98.80%         98.83%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 23 of 66


                                            Measured    Processing    Processing   Processing   Processing
                                            Volume:     Score:        Score Plus   Score Plus   Score Plus
                                            Outbound    Outbound      1:           2:           3:
Date         Area        District           Ballot      Ballot        Outbound     Outbound     Outbound
             Capital
10/24/2020   Metro       Atlanta                 4296         1.75%        7.40%      82.57%        82.59%
             Capital
10/24/2020   Metro       Baltimore               2068       96.86%        98.16%      98.36%        98.65%
             Capital
10/24/2020   Metro       Capital                  176       49.43%        85.23%      89.77%        90.91%
             Capital     Greater S
10/24/2020   Metro       Carolina                  95       36.84%        64.21%      80.00%        81.05%
             Capital
10/24/2020   Metro       Greensboro              2108       97.34%        99.48%      99.48%        99.53%
             Capital
10/24/2020   Metro       Mid-Carolinas            666       91.14%        96.40%      97.45%        97.45%
             Capital
10/24/2020   Metro       Norther Virginia          54       44.44%        92.59%      92.59%        92.59%
             Capital
10/24/2020   Metro       Richmond                  59       84.75%        94.92%      98.31%        98.31%

10/24/2020 Eastern       Appalachian               70       68.57%        90.00%      98.57%        98.57%

                         Central
10/24/2020 Eastern       Pennsylvania            3917         1.33%       99.46%      99.46%        99.46%

10/24/2020 Eastern       Kentuckiana               36       61.11%        83.33%      86.11%        86.11%

10/24/2020 Eastern       Norther Ohio            4548         4.84%       98.88%      98.94%        98.97%

10/24/2020 Eastern       Ohio Valley             1117       95.08%        98.12%      98.12%        98.12%

                         Philadelphia
10/24/2020 Eastern       Metropo                  199       39.70%        54.77%      56.28%        56.28%

10/24/2020 Eastern       South Jersey          509297       99.97%        99.97%      99.97%        99.97%

10/24/2020 Eastern       Tennessee                124       39.52%        87.10%      92.74%        92.74%

                         Western New
10/24/2020 Eastern       York                      28       57.14%       100.00%     100.00%       100.00%

                         Western
10/24/2020 Eastern       Pennsylvania           19006       98.13%        98.86%      99.46%        99.82%

10/24/2020 Great Lakes   Central Illinois        1015         2.76%       68.77%      99.61%        99.61%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 24 of 66


                                           Measured       Processing   Processing   Processing   Processing
                                           Volume:        Score:       Score Plus   Score Plus   Score Plus
                                           Outbound       Outbound     1:           2:           3:
Date        Area         District          Ballot         Ballot       Outbound     Outbound     Outbound

10/24/2020 Great Lakes   Chicago                  59          81.36%       94.92%      98.31%        98.31%

10/24/2020 Great Lakes   Detroit                 498          80.12%       85.94%      86.55%        97.19%

10/24/2020 Great Lakes   Gateway                2611          83.95%       97.55%      98.93%        98.93%

10/24/2020 Great Lakes   Greater Indiana         125          78.40%       86.40%      94.40%        94.40%
                         Greater
10/24/2020 Great Lakes   Michigan               2940          83.57%       87.41%      96.97%        98.91%

10/24/2020 Great Lakes   Lakeland                108          26.85%       49.07%      74.07%        74.07%

10/24/2020 Northeast     Albany                   18          66.67%       88.89%      94.44%        94.44%

10/24/2020 Northeast     Caribbean                    4      100.00%      100.00%     100.00%       100.00%

                         Connecticut
10/24/2020 Northeast     Valley                22989          98.84%       98.89%     100.00%       100.00%

10/24/2020 Northeast     Greater Boston          116          87.07%       94.83%      95.69%        95.69%

10/24/2020 Northeast     Long Island              12          83.33%      100.00%     100.00%       100.00%

10/24/2020 Northeast     New York                 53          90.57%       94.34%      94.34%        94.34%

                         Northern New
10/24/2020 Northeast     England                  22          81.82%       95.45%      95.45%        95.45%

                         Northern New
10/24/2020 Northeast     Jersey                22581          99.58%       99.64%      99.66%        99.66%

10/24/2020 Northeast     Triboro                  72          73.61%       90.28%      97.22%        97.22%

10/24/2020 Northeast     Westchester              16          81.25%      100.00%     100.00%       100.00%

10/24/2020 Pacific       Bay-Valley              125          21.60%       43.20%      43.20%        43.20%
10/24/2020 Pacific       Honolulu                 65          32.31%       36.92%      36.92%        36.92%

10/24/2020 Pacific       Los Angeles             189          79.89%       84.13%      84.13%        84.66%

10/24/2020 Pacific       Sacramento             2942          81.41%       94.43%      94.49%        94.80%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 25 of 66


                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Outbound    Outbound     1:           2:           3:
Date         Area       District         Ballot      Ballot       Outbound     Outbound     Outbound

10/24/2020 Pacific      San Diego            12384       99.70%       99.87%      99.91%        99.93%

10/24/2020 Pacific      San Francisco           42       40.48%       59.52%      59.52%        64.29%

10/24/2020 Pacific      Santa Ana            10305       96.62%       96.68%      98.78%        98.79%

10/24/2020   Pacific    Sierra Coastal        3682       99.29%       99.59%      99.59%        99.65%
10/24/2020   Southern   Alabama                 55       34.55%       80.00%      89.09%        89.09%
10/24/2020   Southern   Arkansas                31       45.16%       96.77%      96.77%        96.77%
10/24/2020   Southern   Dallas                  23       69.57%       86.96%      86.96%        86.96%

10/24/2020 Southern     Ft. Worth              650       97.38%       98.15%      99.69%        99.69%

10/24/2020 Southern     Gulf Atlantic         1970        3.60%       13.76%      85.08%        91.37%
10/24/2020 Southern     Houston                 41       19.51%       80.49%      82.93%        82.93%

10/24/2020 Southern     Louisiana               25       32.00%       68.00%      72.00%        72.00%

10/24/2020 Southern     Mississippi             38       36.84%       84.21%      94.74%        94.74%

10/24/2020 Southern     Oklahoma                20       70.00%       80.00%      85.00%        90.00%

10/24/2020 Southern     Rio Grande              54       55.56%       83.33%      90.74%        90.74%

10/24/2020   Southern   South Florida          137       22.63%       33.58%      34.31%        68.61%
10/24/2020   Southern   Suncoast             29947       60.59%       61.65%      62.22%        99.06%
10/24/2020   Western    Alaska                  25       36.00%       44.00%      44.00%        72.00%
10/24/2020   Western    Arizona              41534       79.07%       84.30%      97.22%        97.44%

10/24/2020 Western      Central Plains          35       68.57%       77.14%      80.00%        80.00%

                        Colorado/Wyo
10/24/2020 Western      ming                  2117       66.32%       79.64%      94.14%        94.28%
10/24/2020 Western      Dakotas                 54       29.63%       79.63%      81.48%        81.48%
10/24/2020 Western      Hawkeye                 44       47.73%       90.91%     100.00%       100.00%

10/24/2020 Western      Mid-Americas           165       69.09%       70.91%      72.73%        73.94%

10/24/2020 Western      Nevada Sierra          660       68.03%       76.06%      77.27%        77.58%

10/24/2020 Western      Northland              406       15.76%       79.31%      87.44%        87.44%
10/24/2020 Western      Portland               110       14.55%       28.18%      31.82%        31.82%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 26 of 66


                                        Measured    Processing    Processing   Processing   Processing
                                        Volume:     Score:        Score Plus   Score Plus   Score Plus
                                        Outbound    Outbound      1:           2:           3:
Date       Area      District           Ballot      Ballot        Outbound     Outbound     Outbound

10/24/2020 Western   Salt Lake City          3864       96.66%        96.71%      96.84%        97.44%
10/24/2020 Western   Seattle                  430        6.05%        11.86%      12.79%        16.05%
           Capital
10/26/2020 Metro     Atlanta                 5415         1.66%        1.81%       2.09%        27.13%
           Capital
10/26/2020 Metro     Baltimore              41943       90.56%        91.85%      91.87%        91.88%
           Capital
10/26/2020 Metro     Capital                14446       99.74%        99.84%      99.91%        99.92%
           Capital   Greater S
10/26/2020 Metro     Carolina                 163       56.44%        64.42%      82.82%        84.66%
           Capital
10/26/2020 Metro     Greensboro              1633       97.49%        98.16%      99.14%        99.45%
           Capital
10/26/2020 Metro     Mid-Carolinas            748       97.46%        97.99%      99.33%       100.00%
           Capital
10/26/2020 Metro     Norther Virginia         147       85.71%        89.80%      99.32%        99.32%
           Capital
10/26/2020 Metro     Richmond                 280       34.64%        37.14%      38.21%        98.93%

10/26/2020 Eastern   Appalachian               57       66.67%        71.93%      89.47%        92.98%

                     Central
10/26/2020 Eastern   Pennsylvania             706         7.65%       14.87%      97.31%        97.31%

10/26/2020 Eastern   Kentuckiana               74       78.38%        78.38%      95.95%        97.30%

10/26/2020 Eastern   Norther Ohio            2489       35.76%        62.64%      86.22%        86.26%

10/26/2020 Eastern   Ohio Valley              763       22.15%        97.38%      97.51%        97.51%

                     Philadelphia
10/26/2020 Eastern   Metropo                18344       95.06%        95.30%      99.42%        99.45%

10/26/2020 Eastern   South Jersey          340305       99.96%        99.98%      99.98%        99.98%

10/26/2020 Eastern   Tennessee                191       79.06%        85.86%      93.19%        96.86%

                     Western New
10/26/2020 Eastern   York                      47       95.74%        95.74%     100.00%       100.00%

                     Western
10/26/2020 Eastern   Pennsylvania            2307       25.27%        91.72%      93.93%        96.14%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 27 of 66


                                            Measured    Processing    Processing   Processing   Processing
                                            Volume:     Score:        Score Plus   Score Plus   Score Plus
                                            Outbound    Outbound      1:           2:           3:
Date        Area         District           Ballot      Ballot        Outbound     Outbound     Outbound

10/26/2020 Great Lakes   Central Illinois        4453       78.15%        78.15%      95.37%        99.93%

10/26/2020 Great Lakes   Chicago                  138       76.81%        83.33%      92.75%        97.83%

10/26/2020 Great Lakes   Detroit                   97       48.45%        59.79%      75.26%        75.26%

10/26/2020 Great Lakes   Gateway                 7125       98.79%        98.88%      99.26%        99.44%

10/26/2020 Great Lakes   Greater Indiana          210       92.38%        93.81%      97.14%        98.57%
                         Greater
10/26/2020 Great Lakes   Michigan                1653         7.26%       27.95%      48.22%        98.85%

10/26/2020 Great Lakes   Lakeland                 594       12.96%        14.81%      16.67%        96.80%

10/26/2020 Northeast     Albany                   136       93.38%        94.12%     100.00%       100.00%

10/26/2020 Northeast     Caribbean                 31       32.26%        32.26%      32.26%        32.26%

                         Connecticut
10/26/2020 Northeast     Valley                   417       98.08%        98.08%     100.00%       100.00%

10/26/2020 Northeast     Greater Boston           270       88.15%        88.15%      98.52%        99.26%

10/26/2020 Northeast     Long Island               42       90.48%        90.48%      92.86%       100.00%

10/26/2020 Northeast     New York                 393       93.89%        96.69%      98.98%        99.75%

                         Northern New
10/26/2020 Northeast     England                   94       91.49%        95.74%     100.00%       100.00%

                         Northern New
10/26/2020 Northeast     Jersey                560071       97.47%        99.99%      99.99%        99.99%

10/26/2020 Northeast     Triboro                  217       94.01%        95.85%      97.70%        98.62%

10/26/2020 Northeast     Westchester               70       97.14%        98.57%     100.00%       100.00%

10/26/2020 Pacific       Bay-Valley               155       43.23%        45.81%      50.97%        51.61%
10/26/2020 Pacific       Honolulu                  76       63.16%        67.11%      72.37%        72.37%

10/26/2020 Pacific       Los Angeles              139       73.38%        73.38%      82.01%        82.01%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 28 of 66


                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Outbound    Outbound     1:           2:           3:
Date         Area       District         Ballot      Ballot       Outbound     Outbound     Outbound

10/26/2020 Pacific      Sacramento            3654       95.65%       96.06%      96.44%        97.02%

10/26/2020 Pacific      San Diego              259       81.85%       84.56%      85.33%        86.87%

10/26/2020 Pacific      San Francisco           60       78.33%       78.33%      80.00%        80.00%

10/26/2020 Pacific      Santa Ana            10085       98.77%       98.94%      99.01%        99.04%

10/26/2020   Pacific    Sierra Coastal        5455       87.02%       99.08%      99.32%        99.32%
10/26/2020   Southern   Alabama                124       58.06%       61.29%      91.94%        97.58%
10/26/2020   Southern   Arkansas                48       87.50%       89.58%      97.92%        97.92%
10/26/2020   Southern   Dallas                 105       84.76%       91.43%      97.14%        98.10%

10/26/2020 Southern     Ft. Worth              333       15.02%       96.10%      97.90%        98.80%

10/26/2020 Southern     Gulf Atlantic         1194       10.22%       12.14%      20.02%        88.78%
10/26/2020 Southern     Houston                 89       84.27%       91.01%      98.88%        98.88%

10/26/2020 Southern     Louisiana              103       55.34%       60.19%      72.82%        72.82%

10/26/2020 Southern     Mississippi             43       67.44%       74.42%      90.70%        93.02%

10/26/2020 Southern     Oklahoma                78       89.74%       96.15%     100.00%       100.00%

10/26/2020 Southern     Rio Grande             114       85.09%       87.72%      92.98%        99.12%

10/26/2020   Southern   South Florida           75       80.00%       85.33%      92.00%        92.00%
10/26/2020   Southern   Suncoast             20126       72.17%       75.62%      76.11%        76.48%
10/26/2020   Western    Alaska                  16       62.50%       81.25%      87.50%        87.50%
10/26/2020   Western    Arizona              44771       83.68%       88.43%      92.51%        97.61%

10/26/2020 Western      Central Plains         180       28.89%       28.89%      32.78%        34.44%

                        Colorado/Wyo
10/26/2020 Western      ming                  2871       48.03%       82.13%      92.20%        93.00%
10/26/2020 Western      Dakotas                 61       55.74%       57.38%      72.13%        73.77%
10/26/2020 Western      Hawkeye                 59       81.36%       84.75%      94.92%        96.61%

10/26/2020 Western      Mid-Americas           110       80.91%       83.64%      89.09%        91.82%

10/26/2020 Western      Nevada Sierra         1020       60.98%       78.43%      80.39%        81.76%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 29 of 66


                                        Measured    Processing    Processing   Processing   Processing
                                        Volume:     Score:        Score Plus   Score Plus   Score Plus
                                        Outbound    Outbound      1:           2:           3:
Date       Area      District           Ballot      Ballot        Outbound     Outbound     Outbound

10/26/2020 Western   Northland                840       85.36%        86.79%      95.48%        96.79%
10/26/2020 Western   Portland                 175       61.14%        63.43%      68.00%        69.71%

10/26/2020 Western   Salt Lake City          2934       88.99%        89.37%      95.30%        96.11%
10/26/2020 Western   Seattle                  743       12.65%        13.46%      17.90%        35.53%
           Capital
10/27/2020 Metro     Atlanta                15377         0.37%        0.40%       0.40%         0.42%
           Capital
10/27/2020 Metro     Baltimore              42985       66.12%        66.13%      66.80%        66.81%
           Capital
10/27/2020 Metro     Capital                24777       99.95%        99.98%      99.98%        99.98%
           Capital   Greater S
10/27/2020 Metro     Carolina                 112       64.29%        87.50%      90.18%        96.43%
           Capital
10/27/2020 Metro     Greensboro              1736       98.44%        98.91%      98.96%        99.31%
           Capital
10/27/2020 Metro     Mid-Carolinas           2246       88.69%        99.33%      99.42%        99.78%
           Capital
10/27/2020 Metro     Norther Virginia          28       60.71%        92.86%      96.43%        96.43%
           Capital
10/27/2020 Metro     Richmond                  94       86.17%        98.94%      98.94%        98.94%

10/27/2020 Eastern   Appalachian               69       36.23%        44.93%      44.93%        44.93%

                     Central
10/27/2020 Eastern   Pennsylvania             367       22.07%        26.98%      32.70%        99.73%

10/27/2020 Eastern   Kentuckiana               47         8.51%       21.28%      21.28%        95.74%

10/27/2020 Eastern   Norther Ohio             371         4.58%       11.05%      25.88%        94.07%

10/27/2020 Eastern   Ohio Valley               61       34.43%        65.57%      81.97%        90.16%

                     Philadelphia
10/27/2020 Eastern   Metropo                  477       85.95%        90.99%      96.23%        99.37%

10/27/2020 Eastern   South Jersey            4583       99.76%        99.83%      99.87%        99.87%

10/27/2020 Eastern   Tennessee                 31       61.29%        93.55%      96.77%       100.00%

                     Western New
10/27/2020 Eastern   York                      53       94.34%        96.23%      96.23%        98.11%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 30 of 66


                                            Measured       Processing    Processing   Processing   Processing
                                            Volume:        Score:        Score Plus   Score Plus   Score Plus
                                            Outbound       Outbound      1:           2:           3:
Date        Area         District           Ballot         Ballot        Outbound     Outbound     Outbound

                         Western
10/27/2020 Eastern       Pennsylvania            7169          97.41%        99.48%      99.68%        99.83%

10/27/2020 Great Lakes   Central Illinois         303            7.26%       11.55%      11.55%        98.68%

10/27/2020 Great Lakes   Chicago                   46          63.04%        76.09%      78.26%        80.43%

10/27/2020 Great Lakes   Detroit                   31          35.48%        83.87%      83.87%        93.55%

10/27/2020 Great Lakes   Gateway                  148          39.86%        87.16%      88.51%        88.51%

10/27/2020 Great Lakes   Greater Indiana           80          62.50%        90.00%      92.50%        95.00%
                         Greater
10/27/2020 Great Lakes   Michigan                1166            0.86%       13.12%      99.66%        99.83%

10/27/2020 Great Lakes   Lakeland                  40          82.50%        85.00%      85.00%        85.00%

10/27/2020 Northeast     Albany                        6       50.00%        66.67%      66.67%        66.67%

10/27/2020 Northeast     Caribbean                 64          26.56%        26.56%      26.56%        26.56%

                         Connecticut
10/27/2020 Northeast     Valley                    25          56.00%        80.00%      80.00%        80.00%

10/27/2020 Northeast     Greater Boston           194          91.24%        94.85%      94.85%        96.39%

10/27/2020 Northeast     Long Island               36          80.56%        83.33%      86.11%        86.11%

10/27/2020 Northeast     New York                  31          19.35%        70.97%      74.19%        74.19%

                         Northern New
10/27/2020 Northeast     England                   15          66.67%        73.33%      73.33%        80.00%

                         Northern New
10/27/2020 Northeast     Jersey                370567          99.96%        99.98%      99.99%       100.00%

10/27/2020 Northeast     Triboro                   50          32.00%        34.00%      34.00%        86.00%

10/27/2020 Northeast     Westchester               13          76.92%       100.00%     100.00%       100.00%

10/27/2020 Pacific       Bay-Valley                33          54.55%        63.64%      63.64%        63.64%
10/27/2020 Pacific       Honolulu                  23          91.30%       100.00%     100.00%       100.00%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 31 of 66


                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Outbound       Outbound     1:           2:           3:
Date         Area       District         Ballot         Ballot       Outbound     Outbound     Outbound

10/27/2020 Pacific      Los Angeles            252          17.06%       19.44%      96.83%        96.83%

10/27/2020 Pacific      Sacramento              21          42.86%       57.14%      66.67%        76.19%

10/27/2020 Pacific      San Diego              396          10.86%       13.89%      76.26%        76.52%

10/27/2020 Pacific      San Francisco           26          84.62%      100.00%     100.00%       100.00%

10/27/2020 Pacific      Santa Ana              500          25.00%       28.00%      99.60%        99.60%

10/27/2020   Pacific    Sierra Coastal        1525          98.56%       99.54%      99.61%        99.67%
10/27/2020   Southern   Alabama                 18          55.56%       66.67%      66.67%        72.22%
10/27/2020   Southern   Arkansas                 5          80.00%       80.00%      80.00%        80.00%
10/27/2020   Southern   Dallas                  26          61.54%       65.38%      69.23%        69.23%

10/27/2020 Southern     Ft. Worth               51          27.45%       39.22%      78.43%       100.00%

10/27/2020 Southern     Gulf Atlantic          290          15.17%       23.10%      24.83%        25.86%
10/27/2020 Southern     Houston                 40          70.00%       85.00%      87.50%        90.00%

10/27/2020 Southern     Louisiana               29          82.76%       93.10%      93.10%        93.10%

10/27/2020 Southern     Mississippi                 6      100.00%      100.00%     100.00%       100.00%

10/27/2020 Southern     Oklahoma                44          27.27%       31.82%      31.82%        88.64%

10/27/2020 Southern     Rio Grande              64          46.88%       56.25%      56.25%        76.56%

10/27/2020   Southern   South Florida           74          83.78%      100.00%     100.00%       100.00%
10/27/2020   Southern   Suncoast              5929          90.94%       94.47%      94.86%        97.25%
10/27/2020   Western    Alaska                   5          20.00%       60.00%     100.00%       100.00%
10/27/2020   Western    Arizona               4653          18.81%       49.41%      55.19%        64.65%

10/27/2020 Western      Central Plains          17          52.94%       70.59%      70.59%        70.59%

                        Colorado/Wyo
10/27/2020 Western      ming                  1761           1.53%       62.41%      78.25%        86.48%
10/27/2020 Western      Dakotas                 51          19.61%       35.29%      39.22%        41.18%
10/27/2020 Western      Hawkeye                 11          72.73%      100.00%     100.00%       100.00%

10/27/2020 Western      Mid-Americas            18          44.44%       77.78%      77.78%        77.78%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 32 of 66


                                        Measured    Processing    Processing   Processing   Processing
                                        Volume:     Score:        Score Plus   Score Plus   Score Plus
                                        Outbound    Outbound      1:           2:           3:
Date       Area      District           Ballot      Ballot        Outbound     Outbound     Outbound

10/27/2020 Western   Nevada Sierra             93       24.73%        25.81%      31.18%        31.18%

10/27/2020 Western   Northland               1874       86.87%        98.93%      98.93%        99.79%
10/27/2020 Western   Portland                 234        6.41%         9.40%      96.58%        96.58%

10/27/2020 Western   Salt Lake City            98         8.16%       39.80%      45.92%        47.96%
10/27/2020 Western   Seattle                  507         6.51%       34.12%      34.12%        35.31%
           Capital
10/28/2020 Metro     Atlanta                  730         4.38%        5.89%       7.40%         8.08%
           Capital
10/28/2020 Metro     Baltimore              14867       54.74%        96.21%      96.24%        96.46%
           Capital
10/28/2020 Metro     Capital                  204         9.31%       62.75%      67.65%        67.65%
           Capital   Greater S
10/28/2020 Metro     Carolina                 152         9.21%       36.84%      40.79%        41.45%
           Capital
10/28/2020 Metro     Greensboro               890       66.18%        90.11%      90.90%        91.12%
           Capital
10/28/2020 Metro     Mid-Carolinas           1098       57.01%        98.72%      99.73%        99.73%
           Capital
10/28/2020 Metro     Norther Virginia          81       23.46%        23.46%      25.93%        25.93%
           Capital
10/28/2020 Metro     Richmond                  34       14.71%        26.47%      35.29%        35.29%

10/28/2020 Eastern   Appalachian               34       35.29%        35.29%      35.29%        38.24%

                     Central
10/28/2020 Eastern   Pennsylvania             238       16.39%        16.81%      18.91%        20.17%

10/28/2020 Eastern   Kentuckiana               13       46.15%        61.54%      61.54%        61.54%

10/28/2020 Eastern   Norther Ohio             136       29.41%        30.15%      34.56%        37.50%

10/28/2020 Eastern   Ohio Valley              137       30.66%        30.66%      37.23%        40.15%

                     Philadelphia
10/28/2020 Eastern   Metropo                  203       43.84%        51.72%      56.16%        57.64%

10/28/2020 Eastern   South Jersey           37455       98.25%        99.69%      99.70%        99.79%

10/28/2020 Eastern   Tennessee                 26       57.69%        69.23%      80.77%        80.77%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 33 of 66


                                            Measured       Processing    Processing      Processing   Processing
                                            Volume:        Score:        Score Plus      Score Plus   Score Plus
                                            Outbound       Outbound      1:              2:           3:
Date       Area          District           Ballot         Ballot        Outbound        Outbound     Outbound

                         Western New
10/28/2020 Eastern       York                     120            6.67%           6.67%       6.67%            6.67%

                         Western
10/28/2020 Eastern       Pennsylvania            7556          97.66%        97.66%         97.91%        98.20%

10/28/2020 Great Lakes   Central Illinois          98            3.06%           4.08%      27.55%        27.55%

10/28/2020 Great Lakes   Chicago                       7       57.14%        71.43%         85.71%        85.71%

10/28/2020 Great Lakes   Detroit                   48          64.58%        70.83%         95.83%        97.92%

10/28/2020 Great Lakes   Gateway                   93          56.99%        69.89%         82.80%        82.80%

10/28/2020 Great Lakes   Greater Indiana           75          74.67%        80.00%         81.33%        82.67%
                         Greater
10/28/2020 Great Lakes   Michigan                 714            1.96%           2.52%      17.65%        94.54%

10/28/2020 Great Lakes   Lakeland                  48          14.58%        16.67%         16.67%        16.67%

10/28/2020 Northeast     Albany                        9       66.67%        66.67%         66.67%        77.78%

10/28/2020 Northeast     Caribbean                     0 Null%           Null%           Null%        Null%

                         Connecticut
10/28/2020 Northeast     Valley                    34          41.18%        41.18%         41.18%        41.18%

10/28/2020 Northeast     Greater Boston            63          28.57%        28.57%         33.33%        33.33%

10/28/2020 Northeast     Long Island                   3      100.00%       100.00%        100.00%       100.00%

10/28/2020 Northeast     New York                  42          83.33%        83.33%        100.00%       100.00%

                         Northern New
10/28/2020 Northeast     England                   51            3.92%           5.88%       5.88%            5.88%

                         Northern New
10/28/2020 Northeast     Jersey                660962          99.35%        99.35%         99.96%        99.99%

10/28/2020 Northeast     Triboro                   33          90.91%        90.91%         93.94%        93.94%

10/28/2020 Northeast     Westchester               32          25.00%        25.00%         28.13%        31.25%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 34 of 66


                                         Measured       Processing    Processing   Processing   Processing
                                         Volume:        Score:        Score Plus   Score Plus   Score Plus
                                         Outbound       Outbound      1:           2:           3:
Date         Area       District         Ballot         Ballot        Outbound     Outbound     Outbound

10/28/2020 Pacific      Bay-Valley                  8       12.50%        25.00%      25.00%        25.00%
10/28/2020 Pacific      Honolulu                    4       50.00%        75.00%     100.00%       100.00%

10/28/2020 Pacific      Los Angeles            696          16.38%        16.95%      20.55%        99.28%

10/28/2020 Pacific      Sacramento             108          85.19%        85.19%      93.52%        94.44%

10/28/2020 Pacific      San Diego            11647          99.86%        99.88%      99.95%        99.95%

10/28/2020 Pacific      San Francisco               6       16.67%        33.33%      83.33%        83.33%

10/28/2020 Pacific      Santa Ana             3915          99.16%        99.21%      99.49%        99.62%

10/28/2020   Pacific    Sierra Coastal        1354          98.97%        99.04%      99.11%        99.41%
10/28/2020   Southern   Alabama                 66          21.21%        25.76%      25.76%        25.76%
10/28/2020   Southern   Arkansas                 4           0.00%         0.00%       0.00%        25.00%
10/28/2020   Southern   Dallas                  59           6.78%         6.78%      15.25%        15.25%

10/28/2020 Southern     Ft. Worth               54            0.00%        0.00%       1.85%         1.85%

10/28/2020 Southern     Gulf Atlantic          414          15.94%        16.91%      17.63%        18.84%
10/28/2020 Southern     Houston                  9          33.33%        44.44%      88.89%        88.89%

10/28/2020 Southern     Louisiana                   6       83.33%        83.33%     100.00%       100.00%

10/28/2020 Southern     Mississippi                 7       71.43%        85.71%     100.00%       100.00%

10/28/2020 Southern     Oklahoma                    2       50.00%        50.00%     100.00%       100.00%

10/28/2020 Southern     Rio Grande             143            4.90%        6.29%       9.09%        14.69%

10/28/2020   Southern   South Florida          147          24.49%        24.49%      25.17%        25.85%
10/28/2020   Southern   Suncoast             14546          89.54%        89.80%      90.00%        90.18%
10/28/2020   Western    Alaska                   5          60.00%        60.00%      80.00%       100.00%
10/28/2020   Western    Arizona              21660          88.70%        89.04%      95.75%        96.42%

10/28/2020 Western      Central Plains          18          22.22%        22.22%      44.44%        44.44%

                        Colorado/Wyo
10/28/2020 Western      ming                  1528           0.39%         0.72%      82.13%        86.78%
10/28/2020 Western      Dakotas                 22           4.55%         9.09%      22.73%        27.27%
10/28/2020 Western      Hawkeye                  5          40.00%        40.00%      40.00%        40.00%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 35 of 66


                                        Measured    Processing    Processing   Processing   Processing
                                        Volume:     Score:        Score Plus   Score Plus   Score Plus
                                        Outbound    Outbound      1:           2:           3:
Date       Area      District           Ballot      Ballot        Outbound     Outbound     Outbound

10/28/2020 Western   Mid-Americas              28       71.43%        71.43%      85.71%        85.71%

10/28/2020 Western   Nevada Sierra            104       18.27%        19.23%      25.00%        29.81%

10/28/2020 Western   Northland                559        0.36%        93.74%      95.53%        95.71%
10/28/2020 Western   Portland                  53       15.09%        15.09%      32.08%        33.96%

10/28/2020 Western   Salt Lake City          3814       97.43%        97.46%      98.01%        98.14%
10/28/2020 Western   Seattle                  323        0.62%         1.86%      35.91%        36.84%
           Capital
10/29/2020 Metro     Atlanta                 2247         2.31%        2.31%       2.63%         2.80%
           Capital
10/29/2020 Metro     Baltimore               1993       46.16%        46.16%      97.64%        97.64%
           Capital
10/29/2020 Metro     Capital                   98       40.82%        40.82%      56.12%        59.18%
           Capital   Greater S
10/29/2020 Metro     Carolina                  51       66.67%        66.67%      84.31%        92.16%
           Capital
10/29/2020 Metro     Greensboro               991       89.20%        89.20%      96.77%        96.97%
           Capital
10/29/2020 Metro     Mid-Carolinas            298       17.11%        17.11%      24.16%        24.50%
           Capital
10/29/2020 Metro     Norther Virginia         122       21.31%        21.31%      21.31%        23.77%
           Capital
10/29/2020 Metro     Richmond                  33       84.85%        84.85%      87.88%        90.91%

10/29/2020 Eastern   Appalachian               24       79.17%        83.33%      83.33%        83.33%

                     Central
10/29/2020 Eastern   Pennsylvania              49       57.14%        63.27%      65.31%        71.43%

10/29/2020 Eastern   Kentuckiana               70       24.29%        25.71%      28.57%        28.57%

10/29/2020 Eastern   Norther Ohio             591       87.14%        88.32%      88.83%        90.52%

10/29/2020 Eastern   Ohio Valley             1826       95.45%        95.45%      95.56%        96.22%

                     Philadelphia
10/29/2020 Eastern   Metropo                 2384       99.20%        99.33%      99.58%        99.83%

10/29/2020 Eastern   South Jersey          297039       99.70%        99.70%      99.97%        99.97%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 36 of 66


                                            Measured    Processing   Processing   Processing   Processing
                                            Volume:     Score:       Score Plus   Score Plus   Score Plus
                                            Outbound    Outbound     1:           2:           3:
Date       Area          District           Ballot      Ballot       Outbound     Outbound     Outbound

10/29/2020 Eastern       Tennessee                182       27.47%       27.47%      29.12%        29.67%

                         Western New
10/29/2020 Eastern       York                      27       66.67%       70.37%      70.37%        70.37%

                         Western
10/29/2020 Eastern       Pennsylvania            8468       99.40%       99.56%      99.57%        99.63%

10/29/2020 Great Lakes   Central Illinois        1336       98.95%       98.95%      98.95%        99.33%

10/29/2020 Great Lakes   Chicago                   62       80.65%       85.48%      87.10%        90.32%

10/29/2020 Great Lakes   Detroit                   99       95.96%       95.96%      98.99%        98.99%

10/29/2020 Great Lakes   Gateway                  179       60.89%       71.51%      73.74%        89.39%

10/29/2020 Great Lakes   Greater Indiana           64       76.56%       81.25%      93.75%        96.88%
                         Greater
10/29/2020 Great Lakes   Michigan                1873       97.60%       97.60%      97.65%        97.97%

10/29/2020 Great Lakes   Lakeland                  63       90.48%       90.48%      93.65%        96.83%

10/29/2020 Northeast     Albany                    15       80.00%       80.00%      80.00%        80.00%

10/29/2020 Northeast     Caribbean

                         Connecticut
10/29/2020 Northeast     Valley                    47       42.55%       42.55%      51.06%        55.32%

10/29/2020 Northeast     Greater Boston           199       22.61%       22.61%      24.12%        24.62%

10/29/2020 Northeast     Long Island               23       95.65%       95.65%     100.00%       100.00%

10/29/2020 Northeast     New York                  74       81.08%       82.43%      90.54%        90.54%

                         Northern New
10/29/2020 Northeast     England                   34       64.71%       64.71%      79.41%        79.41%

                         Northern New
10/29/2020 Northeast     Jersey                102321       86.30%       99.45%      99.46%        99.96%

10/29/2020 Northeast     Triboro                   25       92.00%       92.00%      92.00%        96.00%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 37 of 66


                                         Measured       Processing   Processing   Processing   Processing
                                         Volume:        Score:       Score Plus   Score Plus   Score Plus
                                         Outbound       Outbound     1:           2:           3:
Date         Area       District         Ballot         Ballot       Outbound     Outbound     Outbound

10/29/2020 Northeast    Westchester             23          82.61%       82.61%      82.61%        82.61%

10/29/2020 Pacific      Bay-Valley              38          60.53%       60.53%      71.05%        94.74%
10/29/2020 Pacific      Honolulu                32          65.63%       87.50%      90.63%        96.88%

10/29/2020 Pacific      Los Angeles             92          54.35%       56.52%      57.61%        59.78%

10/29/2020 Pacific      Sacramento             441          97.05%       97.05%      97.05%        98.41%

10/29/2020 Pacific      San Diego              892          98.54%       98.54%      98.77%        99.22%

10/29/2020 Pacific      San Francisco           38          65.79%       65.79%      78.95%        89.47%

10/29/2020 Pacific      Santa Ana             3523          99.23%       99.29%      99.55%        99.83%

10/29/2020   Pacific    Sierra Coastal         100          35.00%       35.00%      39.00%        46.00%
10/29/2020   Southern   Alabama                 44          70.45%       70.45%      70.45%        70.45%
10/29/2020   Southern   Arkansas                37          86.49%       86.49%      94.59%        94.59%
10/29/2020   Southern   Dallas                  36          63.89%       72.22%      80.56%        80.56%

10/29/2020 Southern     Ft. Worth             1064          99.34%       99.44%      99.44%        99.62%

10/29/2020 Southern     Gulf Atlantic          107          34.58%       34.58%      35.51%        38.32%
10/29/2020 Southern     Houston                 55          85.45%       85.45%      96.36%       100.00%

10/29/2020 Southern     Louisiana               14          92.86%       92.86%      92.86%        92.86%

10/29/2020 Southern     Mississippi                 6       83.33%       83.33%      83.33%        83.33%

10/29/2020 Southern     Oklahoma                15          80.00%       93.33%      93.33%       100.00%

10/29/2020 Southern     Rio Grande              64          90.63%       90.63%      93.75%        95.31%

10/29/2020   Southern   South Florida           37          64.86%       72.97%      75.68%        81.08%
10/29/2020   Southern   Suncoast              1981          26.35%       38.82%      39.73%        41.39%
10/29/2020   Western    Alaska                   7          85.71%       85.71%      85.71%       100.00%
10/29/2020   Western    Arizona              18688          88.29%       90.87%      95.28%        96.48%

10/29/2020 Western      Central Plains          58          31.03%       31.03%      36.21%        41.38%

                        Colorado/Wyo
10/29/2020 Western      ming                  1161          54.69%       54.87%      55.56%        63.39%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 38 of 66


                                        Measured     Processing    Processing   Processing   Processing
                                        Volume:      Score:        Score Plus   Score Plus   Score Plus
                                        Outbound     Outbound      1:           2:           3:
Date       Area      District           Ballot       Ballot        Outbound     Outbound     Outbound
10/29/2020 Western   Dakotas                    35        42.86%       51.43%       74.29%       82.86%
10/29/2020 Western   Hawkeye                    17        64.71%       76.47%       76.47%       88.24%

10/29/2020 Western   Mid-Americas              21        71.43%       76.19%       76.19%       90.48%

10/29/2020 Western   Nevada Sierra            122        25.41%       27.05%       35.25%       49.18%

10/29/2020 Western   Northland                 59        47.46%       49.15%       77.97%       81.36%
10/29/2020 Western   Portland                  80        28.75%       28.75%       31.25%       37.50%

10/29/2020 Western   Salt Lake City          8764        98.53%       98.57%       98.77%       98.85%
10/29/2020 Western   Seattle                  214        14.49%       14.49%       14.49%       16.36%
           Capital
10/30/2020 Metro     Atlanta                  690         4.78%        4.78%        4.78%         5.22%
           Capital
10/30/2020 Metro     Baltimore                302         3.97%       12.25%       12.25%       87.75%
           Capital
10/30/2020 Metro     Capital                   47        27.66%       40.43%       40.43%       53.19%
           Capital   Greater S
10/30/2020 Metro     Carolina                  95        23.16%       28.42%       28.42%       36.84%
           Capital
10/30/2020 Metro     Greensboro              3167         0.88%       96.78%       96.81%       97.10%
           Capital
10/30/2020 Metro     Mid-Carolinas             80        31.25%       36.25%       36.25%       42.50%
           Capital
10/30/2020 Metro     Norther Virginia          19        89.47%       89.47%       89.47%       89.47%
           Capital
10/30/2020 Metro     Richmond                  42        90.48%       95.24%       95.24%       95.24%

10/30/2020 Eastern   Appalachian               57        21.05%       24.56%       24.56%       24.56%

                     Central
10/30/2020 Eastern   Pennsylvania            4008        26.90%       99.73%       99.73%       99.73%

10/30/2020 Eastern   Kentuckiana               20        70.00%       75.00%       75.00%       75.00%

10/30/2020 Eastern   Norther Ohio            4800        35.33%       99.08%       99.42%       99.44%

10/30/2020 Eastern   Ohio Valley              157        30.57%       79.62%       79.62%       79.62%

                     Philadelphia
10/30/2020 Eastern   Metropo                 4650        98.62%       99.35%       99.35%       99.61%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 39 of 66


                                            Measured       Processing   Processing   Processing   Processing
                                            Volume:        Score:       Score Plus   Score Plus   Score Plus
                                            Outbound       Outbound     1:           2:           3:
Date       Area          District           Ballot         Ballot       Outbound     Outbound     Outbound

10/30/2020 Eastern       South Jersey             278          33.45%       48.20%      48.20%        99.28%

10/30/2020 Eastern       Tennessee                 66          80.30%       86.36%      87.88%        87.88%

                         Western New
10/30/2020 Eastern       York                      16         100.00%      100.00%     100.00%       100.00%

                         Western
10/30/2020 Eastern       Pennsylvania           14530          99.17%       99.24%      99.42%        99.42%

10/30/2020 Great Lakes   Central Illinois        1059          75.07%       97.36%      97.36%        97.54%

10/30/2020 Great Lakes   Chicago                   36          91.67%       97.22%      97.22%        97.22%

10/30/2020 Great Lakes   Detroit                   63          77.78%       87.30%      88.89%        93.65%

10/30/2020 Great Lakes   Gateway                  559          93.02%       95.17%      95.53%        96.06%

10/30/2020 Great Lakes   Greater Indiana           69          28.99%       28.99%      28.99%        31.88%
                         Greater
10/30/2020 Great Lakes   Michigan                 594          97.31%       98.65%      98.65%        98.65%

10/30/2020 Great Lakes   Lakeland                  19          73.68%       73.68%      73.68%        73.68%

10/30/2020 Northeast     Albany                    27          88.89%       96.30%      96.30%        96.30%

10/30/2020 Northeast     Caribbean                     7       85.71%       85.71%      85.71%        85.71%

                         Connecticut
10/30/2020 Northeast     Valley                    23          86.96%      100.00%     100.00%       100.00%

10/30/2020 Northeast     Greater Boston            45          80.00%       88.89%      88.89%        88.89%

10/30/2020 Northeast     Long Island                   8      100.00%      100.00%     100.00%       100.00%

10/30/2020 Northeast     New York                  46          95.65%       97.83%      97.83%        97.83%

                         Northern New
10/30/2020 Northeast     England                   29          44.83%       48.28%      48.28%        48.28%

                         Northern New
10/30/2020 Northeast     Jersey                168913          95.61%       96.37%      97.21%        97.21%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 40 of 66


                                         Measured    Processing   Processing   Processing   Processing
                                         Volume:     Score:       Score Plus   Score Plus   Score Plus
                                         Outbound    Outbound     1:           2:           3:
Date         Area       District         Ballot      Ballot       Outbound     Outbound     Outbound

10/30/2020 Northeast    Triboro                 31       74.19%       77.42%      77.42%        77.42%

10/30/2020 Northeast    Westchester             14       78.57%       85.71%      85.71%        85.71%

10/30/2020 Pacific      Bay-Valley              81       91.36%       91.36%      91.36%        91.36%
10/30/2020 Pacific      Honolulu                21       95.24%       95.24%      95.24%       100.00%

10/30/2020 Pacific      Los Angeles            108       92.59%       92.59%      92.59%        92.59%

10/30/2020 Pacific      Sacramento              63       38.10%       38.10%      38.10%        38.10%

10/30/2020 Pacific      San Diego             4591       99.17%       99.30%      99.30%        99.30%

10/30/2020 Pacific      San Francisco           39       97.44%       97.44%      97.44%       100.00%

10/30/2020 Pacific      Santa Ana             2885       98.16%       98.41%      98.41%        98.47%

10/30/2020   Pacific    Sierra Coastal          65       43.08%       43.08%      49.23%        50.77%
10/30/2020   Southern   Alabama                 73       13.70%       13.70%      13.70%        13.70%
10/30/2020   Southern   Arkansas                 8       75.00%       75.00%      75.00%        75.00%
10/30/2020   Southern   Dallas                  53       94.34%       96.23%      96.23%        96.23%

10/30/2020 Southern     Ft. Worth               23       78.26%       86.96%      86.96%        91.30%

10/30/2020 Southern     Gulf Atlantic           91       39.56%       47.25%      47.25%        47.25%
10/30/2020 Southern     Houston                 49       34.69%       36.73%      36.73%        36.73%

10/30/2020 Southern     Louisiana               25       72.00%       80.00%      80.00%        96.00%

10/30/2020 Southern     Mississippi             22       18.18%       18.18%      18.18%        18.18%

10/30/2020 Southern     Oklahoma                36       91.67%       94.44%      94.44%        97.22%

10/30/2020 Southern     Rio Grande              43       86.05%       90.70%      90.70%        90.70%

10/30/2020   Southern   South Florida           20       70.00%       85.00%      85.00%        85.00%
10/30/2020   Southern   Suncoast              6835       89.11%       89.41%      89.58%        89.76%
10/30/2020   Western    Alaska                  15       40.00%       40.00%      73.33%        86.67%
10/30/2020   Western    Arizona              11081       89.99%       93.24%      93.47%        95.03%

10/30/2020 Western      Central Plains          37       70.27%       70.27%      70.27%        70.27%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 41 of 66


                                        Measured    Processing    Processing   Processing   Processing
                                        Volume:     Score:        Score Plus   Score Plus   Score Plus
                                        Outbound    Outbound      1:           2:           3:
Date       Area      District           Ballot      Ballot        Outbound     Outbound     Outbound

                     Colorado/Wyo
10/30/2020 Western   ming                    3092       92.14%        94.57%      94.60%        95.02%
10/30/2020 Western   Dakotas                   26       84.62%        84.62%      84.62%        92.31%
10/30/2020 Western   Hawkeye                   27       96.30%       100.00%     100.00%       100.00%

10/30/2020 Western   Mid-Americas              62       95.16%        96.77%      96.77%        98.39%

10/30/2020 Western   Nevada Sierra            142       33.80%        37.32%      38.03%        41.55%

10/30/2020 Western   Northland                 45       42.22%        48.89%      48.89%        75.56%
10/30/2020 Western   Portland                  68       79.41%        85.29%      85.29%        85.29%

10/30/2020 Western   Salt Lake City           645       85.58%        86.05%      86.36%        86.36%
10/30/2020 Western   Seattle                  231       35.06%        35.93%      37.23%        38.53%
           Capital
10/31/2020 Metro     Atlanta                 1441         1.46%        2.01%       2.08%         2.08%
           Capital
10/31/2020 Metro     Baltimore                 86       27.91%        34.88%      51.16%        51.16%
           Capital
10/31/2020 Metro     Capital                   46       47.83%        69.57%      69.57%        69.57%
           Capital   Greater S
10/31/2020 Metro     Carolina                  55       54.55%        58.18%      76.36%        76.36%
           Capital
10/31/2020 Metro     Greensboro              1307         1.22%        2.45%      98.93%        98.93%
           Capital
10/31/2020 Metro     Mid-Carolinas             23       69.57%        73.91%      78.26%        78.26%
           Capital
10/31/2020 Metro     Norther Virginia          29       62.07%        89.66%      96.55%        96.55%
           Capital
10/31/2020 Metro     Richmond                 181       20.44%        28.73%      28.73%        28.73%

10/31/2020 Eastern   Appalachian               21       85.71%        95.24%      95.24%        95.24%

                     Central
10/31/2020 Eastern   Pennsylvania             211       11.85%        17.06%      96.68%        96.68%

10/31/2020 Eastern   Kentuckiana               15       66.67%        66.67%      66.67%        66.67%

10/31/2020 Eastern   Norther Ohio             395       18.23%        29.62%      84.30%        84.30%

10/31/2020 Eastern   Ohio Valley               58       77.59%        93.10%      98.28%        98.28%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 42 of 66


                                            Measured       Processing    Processing   Processing   Processing
                                            Volume:        Score:        Score Plus   Score Plus   Score Plus
                                            Outbound       Outbound      1:           2:           3:
Date       Area          District           Ballot         Ballot        Outbound     Outbound     Outbound

                         Philadelphia
10/31/2020 Eastern       Metropo                  107          75.70%        79.44%      81.31%        84.11%

10/31/2020 Eastern       South Jersey           24533          98.12%        98.12%      99.69%        99.69%

10/31/2020 Eastern       Tennessee                 57          35.09%        43.86%      45.61%        45.61%

                         Western New
10/31/2020 Eastern       York                      11         100.00%       100.00%     100.00%       100.00%

                         Western
10/31/2020 Eastern       Pennsylvania            3910          95.68%        98.26%      98.77%        98.93%

10/31/2020 Great Lakes   Central Illinois          18            5.56%       16.67%      83.33%        83.33%

10/31/2020 Great Lakes   Chicago                   27         100.00%       100.00%     100.00%       100.00%

10/31/2020 Great Lakes   Detroit                   94          65.96%        70.21%      71.28%        71.28%

10/31/2020 Great Lakes   Gateway                   32          28.13%        53.13%      75.00%        84.38%

10/31/2020 Great Lakes   Greater Indiana           42          78.57%        92.86%      92.86%        92.86%
                         Greater
10/31/2020 Great Lakes   Michigan                 874          78.26%        93.94%      94.16%        94.16%

10/31/2020 Great Lakes   Lakeland                  16          68.75%        81.25%      93.75%        93.75%

10/31/2020 Northeast     Albany                   102            9.80%        9.80%      10.78%        10.78%

10/31/2020 Northeast     Caribbean                     2      100.00%       100.00%     100.00%       100.00%

                         Connecticut
10/31/2020 Northeast     Valley                    18          77.78%        88.89%     100.00%       100.00%

10/31/2020 Northeast     Greater Boston            59          49.15%        59.32%      67.80%        67.80%

10/31/2020 Northeast     Long Island               57          10.53%        10.53%      15.79%        15.79%

10/31/2020 Northeast     New York                  29          79.31%        93.10%      96.55%       100.00%

                         Northern New
10/31/2020 Northeast     England                   23          13.04%        13.04%      13.04%        13.04%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 43 of 66


                                         Measured    Processing    Processing   Processing   Processing
                                         Volume:     Score:        Score Plus   Score Plus   Score Plus
                                         Outbound    Outbound      1:           2:           3:
Date         Area       District         Ballot      Ballot        Outbound     Outbound     Outbound

                        Northern New
10/31/2020 Northeast    Jersey               20765       95.75%        95.82%      96.98%        98.65%

10/31/2020 Northeast    Triboro                 33       75.76%        84.85%      93.94%        96.97%

10/31/2020 Northeast    Westchester             35       20.00%        22.86%      22.86%        22.86%

10/31/2020 Pacific      Bay-Valley              18       72.22%        83.33%      83.33%        83.33%
10/31/2020 Pacific      Honolulu                27       96.30%       100.00%     100.00%       100.00%

10/31/2020 Pacific      Los Angeles             19       63.16%        78.95%      78.95%        78.95%

10/31/2020 Pacific      Sacramento              49       20.41%        61.22%      63.27%        63.27%

10/31/2020 Pacific      San Diego             1277       98.04%        98.83%      99.53%        99.53%

10/31/2020 Pacific      San Francisco           17       88.24%        88.24%      94.12%        94.12%

10/31/2020 Pacific      Santa Ana             4936       99.62%        99.78%      99.88%        99.88%

10/31/2020   Pacific    Sierra Coastal           6       33.33%        66.67%      66.67%        66.67%
10/31/2020   Southern   Alabama                128       16.41%        18.75%      18.75%        18.75%
10/31/2020   Southern   Arkansas                 8       50.00%        75.00%      75.00%        75.00%
10/31/2020   Southern   Dallas                  64       18.75%        48.44%      50.00%        50.00%

10/31/2020 Southern     Ft. Worth               33       66.67%       100.00%     100.00%       100.00%

10/31/2020 Southern     Gulf Atlantic           62       67.74%        74.19%      77.42%        77.42%
10/31/2020 Southern     Houston                 65       15.38%        20.00%      20.00%        20.00%

10/31/2020 Southern     Louisiana               26       34.62%        34.62%      34.62%        34.62%

10/31/2020 Southern     Mississippi             26         0.00%       11.54%      11.54%        11.54%

10/31/2020 Southern     Oklahoma                47       19.15%        21.28%      23.40%        23.40%

10/31/2020 Southern     Rio Grande              26       73.08%        92.31%      96.15%        96.15%

10/31/2020   Southern   South Florida           29       75.86%        82.76%      93.10%        93.10%
10/31/2020   Southern   Suncoast              1139       16.51%        19.58%      21.33%        21.69%
10/31/2020   Western    Alaska                   3        0.00%        66.67%     100.00%       100.00%
10/31/2020   Western    Arizona               3957       63.36%        87.62%      90.45%        90.45%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 44 of 66


                                      Measured    Processing   Processing   Processing   Processing
                                      Volume:     Score:       Score Plus   Score Plus   Score Plus
                                      Outbound    Outbound     1:           2:           3:
Date      Area       District         Ballot      Ballot       Outbound     Outbound     Outbound

10/31/2020 Western   Central Plains          19       31.58%       47.37%      47.37%        47.37%

                     Colorado/Wyo
10/31/2020 Western   ming                   980        9.59%       89.18%      94.80%        94.80%
10/31/2020 Western   Dakotas                 11       63.64%      100.00%     100.00%       100.00%
10/31/2020 Western   Hawkeye                  6       50.00%      100.00%     100.00%       100.00%

10/31/2020 Western   Mid-Americas            28       64.29%       78.57%      78.57%        78.57%

10/31/2020 Western   Nevada Sierra           32       28.13%       40.63%      40.63%        40.63%

10/31/2020 Western   Northland               15       33.33%       53.33%      53.33%        53.33%
10/31/2020 Western   Portland                42       38.10%       47.62%      47.62%        47.62%

10/31/2020 Western   Salt Lake City         172       18.02%       26.74%      36.05%        36.05%
10/31/2020 Western   Seattle                149       12.75%       24.16%      24.83%        24.83%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 45 of 66


                                            Measured      Processing   Processing      Processin   Processing
                                            Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                            Outbound      Outbound     Outbound        Plus 2:     3:
Date         Area        District           Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound
             Capital
10/24/2020   Metro       Atlanta                    252       25.00%         48.81%      50.40%        58.73%
             Capital
10/24/2020   Metro       Baltimore                 1049       70.64%         71.31%      71.59%        81.98%
             Capital
10/24/2020   Metro       Capital                   1186       90.98%         93.42%      93.93%        94.10%
             Capital     Greater S
10/24/2020   Metro       Carolina                   311       12.54%         21.54%      21.54%        70.42%
             Capital
10/24/2020   Metro       Greensboro                5004       89.49%         95.24%      95.80%        96.12%
             Capital
10/24/2020   Metro       Mid-Carolinas             5057       62.11%         94.15%      95.59%        98.48%
             Capital
10/24/2020   Metro       Norther Virginia           584       95.03%         95.38%      96.23%        96.23%
             Capital
10/24/2020   Metro       Richmond                   142       92.25%         93.66%      94.37%        95.77%

10/24/2020 Eastern       Appalachian                107       68.22%         69.16%      69.16%        97.20%

                         Central
10/24/2020 Eastern       Pennsylvania             34955        0.77%         76.54%      99.83%        99.89%

10/24/2020 Eastern       Kentuckiana              97360       99.89%         99.89%      99.90%        99.94%

10/24/2020 Eastern       Norther Ohio             79636       71.23%         75.09%      97.46%        97.62%

10/24/2020 Eastern       Ohio Valley             169640       89.43%         92.39%      99.78%        99.86%

                         Philadelphia
10/24/2020 Eastern       Metropo                   5701        4.75%          7.47%      92.72%        95.46%

10/24/2020 Eastern       South Jersey             49742       47.20%         99.84%      99.84%        99.95%

10/24/2020 Eastern       Tennessee                  522       12.64%         14.94%      16.67%        22.80%

                         Western New
10/24/2020 Eastern       York                        63       23.81%         23.81%      23.81%        74.60%

                         Western
10/24/2020 Eastern       Pennsylvania               247       36.03%         39.27%      52.63%        97.17%

10/24/2020 Great Lakes   Central Illinois         49887       99.08%         99.08%      99.87%        99.97%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 46 of 66


                                           Measured         Processing   Processing      Processin   Processing
                                           Volume:          Score:       Score Plus 1:   g Score     Score Plus
                                           Outbound         Outbound     Outbound        Plus 2:     3:
Date        Area         District          Non-Ballot       Non-Ballot   Non-Ballot      Outbound    Outbound

10/24/2020 Great Lakes   Chicago                   565          10.27%         10.44%      51.50%        54.16%

10/24/2020 Great Lakes   Detroit                 25226           0.09%          5.30%      99.24%        99.24%

10/24/2020 Great Lakes   Gateway                292442          99.99%         99.99%      99.99%        99.99%

10/24/2020 Great Lakes   Greater Indiana        106235          96.32%         97.35%      98.41%        98.41%
                         Greater
10/24/2020 Great Lakes   Michigan                10084          97.25%         97.27%      97.40%        98.00%

10/24/2020 Great Lakes   Lakeland               108090          99.09%         99.09%      99.54%        99.61%

10/24/2020 Northeast     Albany                    307          79.15%         79.48%      79.80%        95.44%

10/24/2020 Northeast     Caribbean                      5       80.00%         80.00%     100.00%       100.00%

                         Connecticut
10/24/2020 Northeast     Valley                    695          79.42%         81.44%      81.44%        81.44%

10/24/2020 Northeast     Greater Boston           3835          99.45%         99.79%      99.92%        99.92%

10/24/2020 Northeast     Long Island               146          92.47%         93.84%      95.21%        95.21%

10/24/2020 Northeast     New York                   86          34.88%         60.47%      77.91%        77.91%

                         Northern New
10/24/2020 Northeast     England                  2806          98.93%         99.39%      99.39%        99.82%

                         Northern New
10/24/2020 Northeast     Jersey                  14511          99.85%         99.92%      99.94%        99.97%

10/24/2020 Northeast     Triboro                   668          11.38%         11.68%      11.68%        31.74%

10/24/2020 Northeast     Westchester               267          94.01%         94.38%      94.38%        95.13%

10/24/2020 Pacific       Bay-Valley                146          91.10%         91.78%      91.78%        91.78%
10/24/2020 Pacific       Honolulu                   98          62.24%         63.27%      95.92%        95.92%

10/24/2020 Pacific       Los Angeles          1218059           99.89%         99.92%     100.00%       100.00%

10/24/2020 Pacific       Sacramento              43212          97.78%         97.81%      98.15%        98.23%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 47 of 66


                                         Measured      Processing   Processing      Processin   Processing
                                         Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                         Outbound      Outbound     Outbound        Plus 2:     3:
Date         Area       District         Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/24/2020 Pacific      San Diego               9795       98.31%         98.39%      99.04%        99.38%

10/24/2020 Pacific      San Francisco           4608       98.31%         98.59%      98.78%        98.85%

10/24/2020 Pacific      Santa Ana             248970       99.97%         99.97%      99.97%        99.97%

10/24/2020   Pacific    Sierra Coastal        690295       99.99%         99.99%      99.99%        99.99%
10/24/2020   Southern   Alabama                   59       52.54%         79.66%      84.75%        84.75%
10/24/2020   Southern   Arkansas                  26       69.23%         84.62%      84.62%        92.31%
10/24/2020   Southern   Dallas                   581       35.97%         84.34%      96.39%        98.97%

10/24/2020 Southern     Ft. Worth                189       31.22%         50.79%      93.12%        99.47%

10/24/2020 Southern     Gulf Atlantic          60589       99.10%         99.13%      99.26%        99.32%
10/24/2020 Southern     Houston                  357        5.60%         98.04%      98.04%        98.60%

10/24/2020 Southern     Louisiana                386        8.03%         70.98%      77.20%        86.27%

10/24/2020 Southern     Mississippi              264        9.85%         97.35%      97.73%        97.73%

10/24/2020 Southern     Oklahoma               89783       99.94%         99.94%      99.97%       100.00%

10/24/2020 Southern     Rio Grande             22213       99.55%         99.72%      99.83%        99.92%

10/24/2020   Southern   South Florida           8353       52.03%         98.00%      99.32%        99.39%
10/24/2020   Southern   Suncoast               21678       85.75%         86.66%      89.69%        97.27%
10/24/2020   Western    Alaska                    59       64.41%         66.10%      66.10%        66.10%
10/24/2020   Western    Arizona               169566       99.86%         99.93%      99.94%        99.97%

10/24/2020 Western      Central Plains         56086       99.99%         99.99%      99.99%        99.99%

                        Colorado/Wyo
10/24/2020 Western      ming                    1124       91.90%         92.62%      94.75%        97.33%
10/24/2020 Western      Dakotas                17025       99.75%         99.88%      99.93%        99.99%
10/24/2020 Western      Hawkeye                14595       99.46%         99.54%      99.86%        99.86%

10/24/2020 Western      Mid-Americas          123126       99.99%         99.99%      99.99%        99.99%

10/24/2020 Western      Nevada Sierra          49938       99.78%         99.80%      99.97%        99.99%

10/24/2020 Western      Northland             122930       96.62%         99.02%      99.82%        99.86%
10/24/2020 Western      Portland                3552       61.85%         62.44%      62.47%        62.84%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 48 of 66


                                        Measured      Processing   Processing      Processin   Processing
                                        Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                        Outbound      Outbound     Outbound        Plus 2:     3:
Date       Area      District           Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/24/2020 Western   Salt Lake City            1113       94.79%         95.15%      95.51%        98.56%
10/24/2020 Western   Seattle                    382       32.72%         38.74%      41.62%        43.46%
           Capital
10/26/2020 Metro     Atlanta                   4708       42.37%         98.47%      98.70%        98.90%
           Capital
10/26/2020 Metro     Baltimore                 1994       37.66%         49.75%      95.14%        95.14%
           Capital
10/26/2020 Metro     Capital                    351       89.46%         95.44%      98.29%        98.29%
           Capital   Greater S
10/26/2020 Metro     Carolina                  1395       83.66%         84.44%      86.67%        86.88%
           Capital
10/26/2020 Metro     Greensboro                8177       74.88%         96.56%      97.93%        98.30%
           Capital
10/26/2020 Metro     Mid-Carolinas             9879       34.87%         98.00%      99.13%        99.50%
           Capital
10/26/2020 Metro     Norther Virginia           511       77.30%         81.21%      82.78%        82.78%
           Capital
10/26/2020 Metro     Richmond                  1011       96.83%         99.01%      99.11%        99.21%

10/26/2020 Eastern   Appalachian               1094       96.71%         98.35%      98.35%        98.54%

                     Central
10/26/2020 Eastern   Pennsylvania             19963        1.61%          5.49%      92.16%        99.22%

10/26/2020 Eastern   Kentuckiana              27090       99.77%         99.81%      99.82%        99.82%

10/26/2020 Eastern   Norther Ohio             16029       40.16%         69.82%      71.35%        95.07%

10/26/2020 Eastern   Ohio Valley             116740       52.94%         88.46%      88.61%        99.81%

                     Philadelphia
10/26/2020 Eastern   Metropo                 405690        0.07%         99.09%      99.16%        99.98%

10/26/2020 Eastern   South Jersey            435908        3.25%         95.95%     100.00%       100.00%

10/26/2020 Eastern   Tennessee                14892       96.78%         97.00%      97.05%        97.51%

                     Western New
10/26/2020 Eastern   York                       577       84.23%         85.96%      85.96%        86.31%

                     Western
10/26/2020 Eastern   Pennsylvania              1714       83.43%         83.96%      98.83%        99.30%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 49 of 66


                                            Measured      Processing   Processing      Processin   Processing
                                            Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                            Outbound      Outbound     Outbound        Plus 2:     3:
Date        Area         District           Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/26/2020 Great Lakes   Central Illinois         55375       99.80%         99.86%      99.87%        99.97%

10/26/2020 Great Lakes   Chicago                   1682       79.13%         79.37%      79.61%        82.05%

10/26/2020 Great Lakes   Detroit                   4111       24.64%         25.08%      25.86%        96.96%

10/26/2020 Great Lakes   Gateway                 164284       99.90%         99.92%      99.92%        99.97%

10/26/2020 Great Lakes   Greater Indiana          75238       94.75%         94.94%      99.05%        99.29%
                         Greater
10/26/2020 Great Lakes   Michigan                134866       99.88%         99.89%      99.91%        99.97%

10/26/2020 Great Lakes   Lakeland                 31004       90.91%         99.68%      99.71%        99.90%

10/26/2020 Northeast     Albany                     236       64.83%         77.97%      77.97%        78.81%

10/26/2020 Northeast     Caribbean                  301       98.67%         98.67%      98.67%        98.67%

                         Connecticut
10/26/2020 Northeast     Valley                    1034       76.79%         83.27%      83.37%        83.37%

10/26/2020 Northeast     Greater Boston            1498       78.30%         80.91%      81.11%        84.05%

10/26/2020 Northeast     Long Island                384       77.86%         83.33%      84.38%        84.38%

10/26/2020 Northeast     New York                  1219       27.24%         98.11%      98.61%        98.61%

                         Northern New
10/26/2020 Northeast     England                   1806       94.41%         95.96%      96.01%        96.07%

                         Northern New
10/26/2020 Northeast     Jersey                    1692       11.17%         15.43%      99.11%        99.17%

10/26/2020 Northeast     Triboro                   2665       14.30%         40.11%      40.26%        40.60%

10/26/2020 Northeast     Westchester                252       80.16%         85.71%      86.11%        97.22%

10/26/2020 Pacific       Bay-Valley                3445       98.03%         98.64%      98.69%        98.81%
10/26/2020 Pacific       Honolulu                  1174       99.49%         99.83%      99.91%        99.91%

10/26/2020 Pacific       Los Angeles              26824       92.39%         92.49%      95.71%        99.62%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 50 of 66


                                         Measured      Processing   Processing      Processin   Processing
                                         Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                         Outbound      Outbound     Outbound        Plus 2:     3:
Date         Area       District         Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/26/2020 Pacific      Sacramento             11751       82.16%         82.81%      82.94%        87.22%

10/26/2020 Pacific      San Diego              21628       99.34%         99.46%      99.59%        99.83%

10/26/2020 Pacific      San Francisco          33132       99.54%         99.59%      99.61%        99.76%

10/26/2020 Pacific      Santa Ana              23525       99.34%         99.38%      99.49%        99.92%

10/26/2020   Pacific    Sierra Coastal         25781       94.81%         94.98%      95.00%        95.02%
10/26/2020   Southern   Alabama                  853       85.35%         86.52%      86.87%        86.87%
10/26/2020   Southern   Arkansas                 756       98.28%         99.21%      99.21%        99.34%
10/26/2020   Southern   Dallas                  1679       86.00%         86.96%      87.61%        94.16%

10/26/2020 Southern     Ft. Worth               2419       47.62%         48.33%      97.85%        97.89%

10/26/2020 Southern     Gulf Atlantic          10717       27.47%         81.98%      83.92%        84.94%
10/26/2020 Southern     Houston                 2432       97.45%         98.11%      99.88%        99.88%

10/26/2020 Southern     Louisiana               1205       98.34%         99.17%      99.17%        99.34%

10/26/2020 Southern     Mississippi              582       82.13%         84.02%      90.03%        90.55%

10/26/2020 Southern     Oklahoma                5809       99.74%         99.93%      99.93%        99.93%

10/26/2020 Southern     Rio Grande              2953       92.82%         93.97%      94.75%        99.42%

10/26/2020   Southern   South Florida          20871       87.20%         92.40%      99.42%        99.68%
10/26/2020   Southern   Suncoast               59859       92.89%         93.96%      94.29%        96.61%
10/26/2020   Western    Alaska                    21       66.67%         66.67%      80.95%        80.95%
10/26/2020   Western    Arizona                22587       92.15%         92.39%      92.75%        93.43%

10/26/2020 Western      Central Plains         38699       99.70%         99.73%      99.73%        99.86%

                        Colorado/Wyo
10/26/2020 Western      ming                    2166       68.01%         96.77%      97.28%        97.65%
10/26/2020 Western      Dakotas                  926       93.52%         96.87%      96.87%        96.98%
10/26/2020 Western      Hawkeye                32026       99.83%         99.89%      99.90%        99.99%

10/26/2020 Western      Mid-Americas          154590       99.88%         99.89%      99.89%        99.93%

10/26/2020 Western      Nevada Sierra           4878       98.59%         98.69%      99.41%        99.43%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 51 of 66


                                        Measured      Processing   Processing      Processin   Processing
                                        Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                        Outbound      Outbound     Outbound        Plus 2:     3:
Date       Area      District           Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/26/2020 Western   Northland               202565       97.58%         99.46%      99.85%        99.98%
10/26/2020 Western   Portland                  7971       62.16%         73.70%      73.96%        74.96%

10/26/2020 Western   Salt Lake City            3088       94.56%         95.43%      95.50%        96.83%
10/26/2020 Western   Seattle                   3804       97.24%         98.03%      98.03%        98.87%
           Capital
10/27/2020 Metro     Atlanta                    505       10.69%         83.96%      92.48%        93.07%
           Capital
10/27/2020 Metro     Baltimore                 2675        2.65%          7.18%      13.79%        98.32%
           Capital
10/27/2020 Metro     Capital                    380       11.05%         95.26%      95.79%        95.79%
           Capital   Greater S
10/27/2020 Metro     Carolina                   233       12.45%         81.12%      82.40%        82.40%
           Capital
10/27/2020 Metro     Greensboro                1562       43.79%         58.90%      89.50%        91.42%
           Capital
10/27/2020 Metro     Mid-Carolinas             3697       76.98%         87.45%      91.94%        99.68%
           Capital
10/27/2020 Metro     Norther Virginia           962       83.06%         98.86%      98.86%        98.86%
           Capital
10/27/2020 Metro     Richmond                   406       88.67%         99.75%      99.75%        99.75%

10/27/2020 Eastern   Appalachian                 72       44.44%         95.83%      98.61%        98.61%

                     Central
10/27/2020 Eastern   Pennsylvania              1064        1.88%         75.94%      82.71%        88.53%

10/27/2020 Eastern   Kentuckiana               6578       86.99%         99.98%      99.98%       100.00%

10/27/2020 Eastern   Norther Ohio             60069        0.34%         95.29%      96.69%        96.91%

10/27/2020 Eastern   Ohio Valley               2117       26.74%         29.95%      75.11%        92.58%

                     Philadelphia
10/27/2020 Eastern   Metropo                 135782        0.01%          1.84%      99.47%        99.47%

10/27/2020 Eastern   South Jersey            134385        0.12%          1.12%      99.93%        99.95%

10/27/2020 Eastern   Tennessee                 2630       72.47%         98.94%      98.94%        98.94%

                     Western New
10/27/2020 Eastern   York                        32       78.13%       100.00%      100.00%       100.00%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 52 of 66


                                            Measured         Processing   Processing      Processin   Processing
                                            Volume:          Score:       Score Plus 1:   g Score     Score Plus
                                            Outbound         Outbound     Outbound        Plus 2:     3:
Date        Area         District           Non-Ballot       Non-Ballot   Non-Ballot      Outbound    Outbound

                         Western
10/27/2020 Eastern       Pennsylvania               247          95.14%         99.19%      99.60%        99.60%

10/27/2020 Great Lakes   Central Illinois         12227          98.48%         99.69%      99.69%        99.69%

10/27/2020 Great Lakes   Chicago                    124          16.94%         41.13%      41.94%        41.94%

10/27/2020 Great Lakes   Detroit                    879           1.14%         62.57%      62.91%        63.59%

10/27/2020 Great Lakes   Gateway                   1399          22.94%         96.57%      96.78%        99.07%

10/27/2020 Great Lakes   Greater Indiana           8948          14.74%         92.58%      92.58%        98.66%
                         Greater
10/27/2020 Great Lakes   Michigan                 17075           0.11%         99.89%      99.89%        99.89%

10/27/2020 Great Lakes   Lakeland                  1360           3.46%         85.81%      96.84%        96.84%

10/27/2020 Northeast     Albany                      38          47.37%       100.00%      100.00%       100.00%

10/27/2020 Northeast     Caribbean                       3       66.67%       100.00%      100.00%       100.00%

                         Connecticut
10/27/2020 Northeast     Valley                     226           7.96%         52.21%      56.19%        57.52%

10/27/2020 Northeast     Greater Boston            1706          92.20%         99.12%      99.12%        99.82%

10/27/2020 Northeast     Long Island                174           5.75%         98.28%      98.28%        98.28%

10/27/2020 Northeast     New York                  1994          98.24%         99.65%      99.75%        99.75%

                         Northern New
10/27/2020 Northeast     England                    808           2.10%         62.87%      63.00%        99.88%

                         Northern New
10/27/2020 Northeast     Jersey                    1620           0.62%         98.89%      98.95%        99.88%

10/27/2020 Northeast     Triboro                   1458          86.56%         87.45%      87.86%        87.93%

10/27/2020 Northeast     Westchester                113          81.42%         98.23%     100.00%       100.00%

10/27/2020 Pacific       Bay-Valley                1025          94.24%         94.83%      94.93%       100.00%
10/27/2020 Pacific       Honolulu                   100          97.00%         98.00%      98.00%        98.00%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 53 of 66


                                         Measured      Processing   Processing      Processin   Processing
                                         Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                         Outbound      Outbound     Outbound        Plus 2:     3:
Date         Area       District         Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/27/2020 Pacific      Los Angeles            15764       73.45%         98.15%      98.16%        98.30%

10/27/2020 Pacific      Sacramento              6442       34.68%         73.19%      73.19%        74.03%

10/27/2020 Pacific      San Diego              40976       98.04%         99.51%      99.51%        99.82%

10/27/2020 Pacific      San Francisco           3411       96.51%         98.01%      98.12%        99.24%

10/27/2020 Pacific      Santa Ana              18807       96.47%         99.78%      99.81%        99.87%

10/27/2020   Pacific    Sierra Coastal          4972       93.36%         98.69%      98.73%        99.40%
10/27/2020   Southern   Alabama                  417        4.56%         96.40%      96.40%        96.40%
10/27/2020   Southern   Arkansas                 132        1.52%         48.48%      48.48%        48.48%
10/27/2020   Southern   Dallas                  1033        0.87%         98.16%      98.26%        98.26%

10/27/2020 Southern     Ft. Worth                436        2.52%         98.17%      98.17%        99.08%

10/27/2020 Southern     Gulf Atlantic          16035       87.23%         90.70%      99.25%        99.33%
10/27/2020 Southern     Houston                   78       12.82%         82.05%      84.62%        92.31%

10/27/2020 Southern     Louisiana                120       12.50%         51.67%      52.50%        52.50%

10/27/2020 Southern     Mississippi              112        3.57%         73.21%      74.11%        74.11%

10/27/2020 Southern     Oklahoma                  65        4.62%         92.31%      93.85%        93.85%

10/27/2020 Southern     Rio Grande               644        5.75%         93.01%      93.17%        93.63%

10/27/2020   Southern   South Florida          17491       95.12%         96.99%      97.57%        99.75%
10/27/2020   Southern   Suncoast                2778        8.82%         54.32%      55.29%        70.48%
10/27/2020   Western    Alaska                    88       48.86%         79.55%      88.64%        97.73%
10/27/2020   Western    Arizona                 1090       46.15%         88.44%      89.45%        90.09%

10/27/2020 Western      Central Plains         12078       96.93%         99.93%      99.93%        99.93%

                        Colorado/Wyo
10/27/2020 Western      ming                    1518        2.11%        68.64%       95.32%        96.18%
10/27/2020 Western      Dakotas                 1518        2.90%        98.02%       98.22%        98.22%
10/27/2020 Western      Hawkeye                29876        0.09%       100.00%      100.00%       100.00%

10/27/2020 Western      Mid-Americas           31820        0.08%         99.94%      99.94%        99.94%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 54 of 66


                                        Measured      Processing   Processing      Processin   Processing
                                        Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                        Outbound      Outbound     Outbound        Plus 2:     3:
Date       Area      District           Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/27/2020 Western   Nevada Sierra              385       32.99%         59.74%      60.00%        67.01%

10/27/2020 Western   Northland               114974       82.87%         99.78%      99.90%        99.93%
10/27/2020 Western   Portland                  3576       44.24%         78.10%      78.22%        78.78%

10/27/2020 Western   Salt Lake City             157       47.13%         56.05%      56.69%        68.79%
10/27/2020 Western   Seattle                    432       28.47%         93.52%      94.21%        94.68%
           Capital
10/28/2020 Metro     Atlanta                   1111       24.39%         33.03%      43.65%        91.00%
           Capital
10/28/2020 Metro     Baltimore                  958        7.31%         56.47%      56.99%        60.54%
           Capital
10/28/2020 Metro     Capital                    626       41.85%         74.12%      75.72%        75.88%
           Capital   Greater S
10/28/2020 Metro     Carolina                   336        6.55%         35.12%      91.67%        91.96%
           Capital
10/28/2020 Metro     Greensboro               32865       97.47%         97.64%      98.97%        99.44%
           Capital
10/28/2020 Metro     Mid-Carolinas             4086       12.95%         85.44%      91.95%        94.98%
           Capital
10/28/2020 Metro     Norther Virginia            61       32.79%         47.54%      49.18%        49.18%
           Capital
10/28/2020 Metro     Richmond                   346        6.65%         94.22%      96.24%        96.82%

10/28/2020 Eastern   Appalachian                 54       22.22%         29.63%      70.37%        70.37%

                     Central
10/28/2020 Eastern   Pennsylvania              5160       82.00%         82.03%      89.53%        91.69%

10/28/2020 Eastern   Kentuckiana               9246       27.55%         97.79%      99.90%        99.90%

10/28/2020 Eastern   Norther Ohio             62457        1.50%          1.65%      97.73%        97.78%

10/28/2020 Eastern   Ohio Valley               3316       87.45%         90.23%      90.92%        94.60%

                     Philadelphia
10/28/2020 Eastern   Metropo                   6067        1.68%          1.83%       5.32%        99.84%

10/28/2020 Eastern   South Jersey              7359        0.24%          0.39%      21.93%        99.57%

10/28/2020 Eastern   Tennessee                 7207        7.12%         96.86%      99.83%        99.92%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 55 of 66


                                            Measured         Processing   Processing      Processin   Processing
                                            Volume:          Score:       Score Plus 1:   g Score     Score Plus
                                            Outbound         Outbound     Outbound        Plus 2:     3:
Date       Area          District           Non-Ballot       Non-Ballot   Non-Ballot      Outbound    Outbound

                         Western New
10/28/2020 Eastern       York                       266           1.50%         92.86%      96.24%        96.24%

                         Western
10/28/2020 Eastern       Pennsylvania                34          23.53%         70.59%      82.35%        85.29%

10/28/2020 Great Lakes   Central Illinois          2370          75.99%         89.58%      99.58%        99.62%

10/28/2020 Great Lakes   Chicago                   2000          42.80%         90.05%      92.20%        92.20%

10/28/2020 Great Lakes   Detroit                 252925          99.89%         99.90%      99.93%        99.93%

10/28/2020 Great Lakes   Gateway                   2830          39.58%         43.57%      99.15%        99.15%

10/28/2020 Great Lakes   Greater Indiana          57133          91.97%         92.72%      99.26%        99.27%
                         Greater
10/28/2020 Great Lakes   Michigan                  1755          44.22%         44.33%      97.72%        98.69%

10/28/2020 Great Lakes   Lakeland                  2643          69.50%         86.64%      97.12%        99.55%

10/28/2020 Northeast     Albany                     182           2.20%         96.15%      97.25%        97.25%

10/28/2020 Northeast     Caribbean                       3        0.00%          0.00%      33.33%        33.33%

                         Connecticut
10/28/2020 Northeast     Valley                     795          72.08%         91.45%      91.45%        91.70%

10/28/2020 Northeast     Greater Boston              87          32.18%         74.71%      79.31%        82.76%

10/28/2020 Northeast     Long Island                     9       22.22%         22.22%      44.44%        44.44%

10/28/2020 Northeast     New York                    47          19.15%         21.28%      42.55%        44.68%

                         Northern New
10/28/2020 Northeast     England                    211           8.06%          8.06%      93.84%        95.73%

                         Northern New
10/28/2020 Northeast     Jersey                    1692           0.71%         22.64%      98.29%        98.70%

10/28/2020 Northeast     Triboro                    382           3.93%         51.05%      54.71%        55.24%

10/28/2020 Northeast     Westchester                454          17.62%         74.01%      98.46%        98.68%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 56 of 66


                                         Measured      Processing   Processing      Processin   Processing
                                         Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                         Outbound      Outbound     Outbound        Plus 2:     3:
Date         Area       District         Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/28/2020 Pacific      Bay-Valley               158       93.67%         96.84%      96.84%        96.84%
10/28/2020 Pacific      Honolulu                  55       92.73%         96.36%      98.18%        98.18%

10/28/2020 Pacific      Los Angeles            48119       81.35%         93.57%      98.16%        98.16%

10/28/2020 Pacific      Sacramento               736       47.01%         48.23%      86.55%        87.23%

10/28/2020 Pacific      San Diego               6673       98.44%         98.68%      99.96%        99.96%

10/28/2020 Pacific      San Francisco           8290       98.54%         99.16%      99.57%        99.63%

10/28/2020 Pacific      Santa Ana               6508       93.42%         97.88%      99.91%        99.95%

10/28/2020   Pacific    Sierra Coastal         31757       98.93%         99.69%      99.86%        99.88%
10/28/2020   Southern   Alabama                  111       12.61%         14.41%      78.38%        78.38%
10/28/2020   Southern   Arkansas                  13       76.92%         76.92%      92.31%        92.31%
10/28/2020   Southern   Dallas                    39       43.59%         53.85%      61.54%        84.62%

10/28/2020 Southern     Ft. Worth                 89       11.24%         13.48%      64.04%        69.66%

10/28/2020 Southern     Gulf Atlantic          18206       97.15%         98.41%      98.73%        99.31%
10/28/2020 Southern     Houston                   37       45.95%         54.05%      67.57%        70.27%

10/28/2020 Southern     Louisiana                 79       72.15%         81.01%      86.08%        88.61%

10/28/2020 Southern     Mississippi               56        1.79%          3.57%      83.93%        83.93%

10/28/2020 Southern     Oklahoma                  40       25.00%         27.50%      92.50%        92.50%

10/28/2020 Southern     Rio Grande               194       12.37%         18.04%      84.54%        86.08%

10/28/2020   Southern   South Florida          24569       97.46%         97.59%      99.61%        99.64%
10/28/2020   Southern   Suncoast               23999       90.23%         93.54%      96.89%        97.35%
10/28/2020   Western    Alaska                 12478       99.90%         99.97%     100.00%       100.00%
10/28/2020   Western    Arizona                 1497        1.60%         68.40%      85.10%        92.99%

10/28/2020 Western      Central Plains          5241       51.14%         98.72%      99.48%        99.54%

                        Colorado/Wyo
10/28/2020 Western      ming                    2295       44.71%         45.36%      98.91%        99.17%
10/28/2020 Western      Dakotas                  798       75.19%         81.33%      98.87%        98.87%
10/28/2020 Western      Hawkeye                20978        0.30%          0.33%      99.98%        99.99%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 57 of 66


                                        Measured      Processing   Processing      Processin   Processing
                                        Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                        Outbound      Outbound     Outbound        Plus 2:     3:
Date       Area      District           Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/28/2020 Western   Mid-Americas              3721        3.57%          3.57%      98.63%        98.63%

10/28/2020 Western   Nevada Sierra              512       64.45%         66.02%      96.68%        97.07%

10/28/2020 Western   Northland                32567       62.62%         97.77%      99.49%        99.87%
10/28/2020 Western   Portland                  4085       69.55%         69.55%      72.26%        72.61%

10/28/2020 Western   Salt Lake City              31       48.39%         48.39%      90.32%        93.55%
10/28/2020 Western   Seattle                    150       36.67%         38.00%      46.00%        46.00%
           Capital
10/29/2020 Metro     Atlanta                   1443       10.26%         11.30%      45.25%        51.07%
           Capital
10/29/2020 Metro     Baltimore                  451       11.75%         11.75%      16.19%        17.96%
           Capital
10/29/2020 Metro     Capital                    157       85.99%         88.54%      90.45%        91.72%
           Capital   Greater S
10/29/2020 Metro     Carolina                   369       22.76%         23.58%      62.06%        96.48%
           Capital
10/29/2020 Metro     Greensboro               17020       79.04%         97.00%      98.81%        99.61%
           Capital
10/29/2020 Metro     Mid-Carolinas             7859       86.21%         86.28%      98.07%        99.39%
           Capital
10/29/2020 Metro     Norther Virginia           110       82.73%         82.73%      84.55%        84.55%
           Capital
10/29/2020 Metro     Richmond                   799       19.52%         19.52%      21.65%        98.12%

10/29/2020 Eastern   Appalachian               1165       69.87%         69.87%      70.30%        99.06%

                     Central
10/29/2020 Eastern   Pennsylvania               452       30.31%         40.49%      40.93%        45.58%

10/29/2020 Eastern   Kentuckiana               1451       76.84%         80.43%      89.25%        99.86%

10/29/2020 Eastern   Norther Ohio             21129        0.72%          2.30%       3.29%        90.55%

10/29/2020 Eastern   Ohio Valley               2235       86.67%         86.94%      90.92%        92.04%

                     Philadelphia
10/29/2020 Eastern   Metropo                  34048        0.22%          0.22%       0.23%         3.31%

10/29/2020 Eastern   South Jersey             33596        0.13%          0.13%       0.14%         1.24%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 58 of 66


                                            Measured         Processing   Processing      Processin   Processing
                                            Volume:          Score:       Score Plus 1:   g Score     Score Plus
                                            Outbound         Outbound     Outbound        Plus 2:     3:
Date       Area          District           Non-Ballot       Non-Ballot   Non-Ballot      Outbound    Outbound

10/29/2020 Eastern       Tennessee                  660          61.97%         61.97%      80.15%        99.85%

                         Western New
10/29/2020 Eastern       York                       679          98.97%         98.97%      99.56%       100.00%

                         Western
10/29/2020 Eastern       Pennsylvania               371          96.77%         96.77%      98.92%       100.00%

10/29/2020 Great Lakes   Central Illinois          1805          76.90%         76.90%      90.36%        98.34%

10/29/2020 Great Lakes   Chicago                   1097          85.51%         85.51%      90.79%        91.25%

10/29/2020 Great Lakes   Detroit                 151366          99.82%         99.82%      99.83%        99.88%

10/29/2020 Great Lakes   Gateway                   2102          61.70%         61.70%      90.39%        99.33%

10/29/2020 Great Lakes   Greater Indiana          25902          83.87%         87.60%      88.20%        98.57%
                         Greater
10/29/2020 Great Lakes   Michigan                  1019          27.58%         27.58%      27.77%        99.31%

10/29/2020 Great Lakes   Lakeland                 94542          94.12%         94.12%      94.18%        99.98%

10/29/2020 Northeast     Albany                     877          84.04%         97.95%      99.20%        99.54%

10/29/2020 Northeast     Caribbean                       5       80.00%         80.00%     100.00%       100.00%

                         Connecticut
10/29/2020 Northeast     Valley                     305          63.61%         67.21%      80.98%        82.30%

10/29/2020 Northeast     Greater Boston             517          52.42%         91.30%      97.68%        98.65%

10/29/2020 Northeast     Long Island                120          60.83%         62.50%      73.33%        75.00%

10/29/2020 Northeast     New York                   315          89.52%         89.52%      93.65%        94.92%

                         Northern New
10/29/2020 Northeast     England                    551          26.50%         96.55%      98.37%        99.27%

                         Northern New
10/29/2020 Northeast     Jersey                     173          52.02%         53.18%      69.36%        95.95%

10/29/2020 Northeast     Triboro                    584          96.06%         96.06%      96.23%        96.23%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 59 of 66


                                         Measured      Processing   Processing      Processin   Processing
                                         Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                         Outbound      Outbound     Outbound        Plus 2:     3:
Date         Area       District         Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/29/2020 Northeast    Westchester              665       96.54%         96.69%      97.89%        99.10%

10/29/2020 Pacific      Bay-Valley              3611       99.36%         99.56%      99.78%        99.83%
10/29/2020 Pacific      Honolulu                 143       95.80%         96.50%      97.90%       100.00%

10/29/2020 Pacific      Los Angeles            13070       60.65%         70.50%      86.00%        93.46%

10/29/2020 Pacific      Sacramento              1720       89.77%         93.20%      94.01%        95.99%

10/29/2020 Pacific      San Diego               2506       25.22%         63.57%      64.37%        99.72%

10/29/2020 Pacific      San Francisco           9206       98.89%         99.27%      99.46%        99.74%

10/29/2020 Pacific      Santa Ana               2164       54.48%         55.08%      57.72%        99.63%

10/29/2020   Pacific    Sierra Coastal          3085       90.57%         94.49%      98.15%        99.68%
10/29/2020   Southern   Alabama                  285        9.12%          9.12%      78.60%        89.47%
10/29/2020   Southern   Arkansas                 158       82.28%         82.28%      90.51%        99.37%
10/29/2020   Southern   Dallas                   123       34.96%         34.96%      95.12%        95.93%

10/29/2020 Southern     Ft. Worth                363       95.87%         96.14%      97.80%        98.07%

10/29/2020 Southern     Gulf Atlantic           7630       93.63%         97.59%      97.92%        98.35%
10/29/2020 Southern     Houston                  130       32.31%         32.31%      46.92%        47.69%

10/29/2020 Southern     Louisiana                166       93.98%         93.98%      97.59%        97.59%

10/29/2020 Southern     Mississippi               72       29.17%         29.17%      33.33%        81.94%

10/29/2020 Southern     Oklahoma                 185       85.95%         85.95%      92.97%       100.00%

10/29/2020 Southern     Rio Grande              1347       63.85%         63.85%      65.78%        98.89%

10/29/2020   Southern   South Florida          41865       96.94%         98.79%      98.87%        99.89%
10/29/2020   Southern   Suncoast                5630       76.41%         83.96%      84.71%        85.22%
10/29/2020   Western    Alaska                 18035       99.81%         99.92%      99.99%        99.99%
10/29/2020   Western    Arizona                 1183       40.49%         40.57%      47.34%        89.01%

10/29/2020 Western      Central Plains          1604       55.67%         56.92%      62.03%        99.88%

                        Colorado/Wyo
10/29/2020 Western      ming                    2049       69.35%         95.36%      95.61%        97.90%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 60 of 66


                                        Measured      Processing    Processing      Processin   Processing
                                        Volume:       Score:        Score Plus 1:   g Score     Score Plus
                                        Outbound      Outbound      Outbound        Plus 2:     3:
Date       Area      District           Non-Ballot    Non-Ballot    Non-Ballot      Outbound    Outbound
10/29/2020 Western   Dakotas                   1819        96.15%         96.15%       97.53%       99.18%
10/29/2020 Western   Hawkeye                   1899        31.65%         31.65%       31.65%      100.00%

10/29/2020 Western   Mid-Americas             1436        16.57%         16.57%       18.45%      100.00%

10/29/2020 Western   Nevada Sierra           11109        99.10%         99.50%       99.65%       99.98%

10/29/2020 Western   Northland               17992        53.56%         62.88%       98.95%       99.67%
10/29/2020 Western   Portland                 4458        76.22%         76.36%       76.78%       85.91%

10/29/2020 Western   Salt Lake City           1028        94.84%         94.84%       97.47%       99.61%
10/29/2020 Western   Seattle                   630        87.14%         87.14%       91.75%       92.86%
           Capital
10/30/2020 Metro     Atlanta                  1489        65.28%         68.30%       70.85%       88.65%
           Capital
10/30/2020 Metro     Baltimore                1318        18.89%         19.04%       19.12%       20.86%
           Capital
10/30/2020 Metro     Capital                  1279        96.87%         97.42%       97.81%       98.98%
           Capital   Greater S
10/30/2020 Metro     Carolina                  657        67.88%         70.32%       71.08%       74.89%
           Capital
10/30/2020 Metro     Greensboro              13884        89.05%         98.04%       98.09%       98.24%
           Capital
10/30/2020 Metro     Mid-Carolinas            5389        36.30%         98.40%       98.40%       98.81%
           Capital
10/30/2020 Metro     Norther Virginia          500        96.40%         97.60%       97.60%       99.80%
           Capital
10/30/2020 Metro     Richmond                  475        79.37%         84.00%       84.00%       85.89%

10/30/2020 Eastern   Appalachian               727        96.42%         96.42%       96.42%       98.62%

                     Central
10/30/2020 Eastern   Pennsylvania              326        68.40%         76.99%       77.61%       78.22%

10/30/2020 Eastern   Kentuckiana              1920        68.80%         71.67%       71.77%       74.74%

10/30/2020 Eastern   Norther Ohio             4004        24.83%         25.87%       27.62%       31.97%

10/30/2020 Eastern   Ohio Valley               882        77.10%         79.14%       79.48%       88.89%

                     Philadelphia
10/30/2020 Eastern   Metropo                  1721        14.12%         14.12%       14.12%       14.35%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 61 of 66


                                            Measured      Processing   Processing      Processin   Processing
                                            Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                            Outbound      Outbound     Outbound        Plus 2:     3:
Date       Area          District           Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/30/2020 Eastern       South Jersey              1793       35.92%         35.92%      35.92%        36.08%

10/30/2020 Eastern       Tennessee                 2768       78.32%         91.29%      92.92%        99.24%

                         Western New
10/30/2020 Eastern       York                       258       79.84%         80.23%      80.23%        81.40%

                         Western
10/30/2020 Eastern       Pennsylvania              1358       98.90%         98.97%      98.97%        99.34%

10/30/2020 Great Lakes   Central Illinois           641       47.27%         48.21%      48.21%        86.90%

10/30/2020 Great Lakes   Chicago                    407       67.32%         67.57%      67.57%        67.81%

10/30/2020 Great Lakes   Detroit                  41470        9.81%         98.75%      98.75%        99.67%

10/30/2020 Great Lakes   Gateway                   1128       49.11%         49.29%      49.29%        56.91%

10/30/2020 Great Lakes   Greater Indiana          54253       95.15%         95.98%      96.16%        96.30%
                         Greater
10/30/2020 Great Lakes   Michigan                  1508       77.25%         77.92%      83.75%        87.93%

10/30/2020 Great Lakes   Lakeland                  2948       54.51%         55.90%      55.90%        63.33%

10/30/2020 Northeast     Albany                     362       44.75%         45.03%      51.66%        65.75%

10/30/2020 Northeast     Caribbean                  187       99.47%         99.47%      99.47%        99.47%

                         Connecticut
10/30/2020 Northeast     Valley                     280       89.29%         89.29%      91.07%        91.43%

10/30/2020 Northeast     Greater Boston            3093       99.29%         99.48%      99.58%        99.64%

10/30/2020 Northeast     Long Island                335       47.46%         47.46%      47.46%        77.31%

10/30/2020 Northeast     New York                  1189       99.07%         99.50%      99.50%        99.50%

                         Northern New
10/30/2020 Northeast     England                   3260       97.27%         97.30%      99.36%        99.69%

                         Northern New
10/30/2020 Northeast     Jersey                    9117       99.30%         99.30%      99.39%        99.53%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 62 of 66


                                         Measured      Processing   Processing      Processin   Processing
                                         Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                         Outbound      Outbound     Outbound        Plus 2:     3:
Date         Area       District         Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/30/2020 Northeast    Triboro                 1387       96.97%         97.12%      97.12%        97.19%

10/30/2020 Northeast    Westchester              158       96.84%         98.10%      98.73%        98.73%

10/30/2020 Pacific      Bay-Valley              1244       97.59%         98.15%      98.47%        99.52%
10/30/2020 Pacific      Honolulu                 456       99.56%         99.56%      99.56%        99.78%

10/30/2020 Pacific      Los Angeles             6490       46.36%         46.52%      54.58%        84.88%

10/30/2020 Pacific      Sacramento              2248       92.70%         93.06%      94.48%        94.84%

10/30/2020 Pacific      San Diego               2751       95.49%         97.35%      98.51%        98.69%

10/30/2020 Pacific      San Francisco           6363       98.13%         99.39%      99.62%        99.70%

10/30/2020 Pacific      Santa Ana               1145       83.41%         92.84%      93.19%        95.46%

10/30/2020   Pacific    Sierra Coastal          2516       88.99%         89.19%      90.46%        94.00%
10/30/2020   Southern   Alabama                 1632       92.03%         92.03%      92.03%        99.02%
10/30/2020   Southern   Arkansas                 566       99.29%         99.47%      99.47%        99.47%
10/30/2020   Southern   Dallas                   189       86.77%         86.77%      86.77%        98.94%

10/30/2020 Southern     Ft. Worth               9705       99.84%         99.86%      99.86%        99.98%

10/30/2020 Southern     Gulf Atlantic           5660       63.96%         79.08%      82.31%        85.14%
10/30/2020 Southern     Houston                  102       84.31%         84.31%      84.31%        84.31%

10/30/2020 Southern     Louisiana                710       55.21%         56.06%      56.06%        56.48%

10/30/2020 Southern     Mississippi              633       85.62%         85.78%      93.52%        98.26%

10/30/2020 Southern     Oklahoma                 797       97.87%         97.99%      97.99%        98.12%

10/30/2020 Southern     Rio Grande              1502       96.07%         96.87%      96.94%        98.40%

10/30/2020   Southern   South Florida           8181       94.68%         95.45%      96.39%        99.12%
10/30/2020   Southern   Suncoast                3416       70.61%         72.13%      73.01%        77.46%
10/30/2020   Western    Alaska                  3721       77.29%         99.92%      99.95%       100.00%
10/30/2020   Western    Arizona                11519       99.24%         99.29%      99.31%        99.77%

10/30/2020 Western      Central Plains          1471       94.15%         94.36%      94.63%        97.35%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 63 of 66


                                        Measured      Processing   Processing      Processin   Processing
                                        Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                        Outbound      Outbound     Outbound        Plus 2:     3:
Date       Area      District           Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

                     Colorado/Wyo
10/30/2020 Western   ming                      2718       19.94%         50.52%      82.27%        82.93%
10/30/2020 Western   Dakotas                   1119       95.80%         96.25%      96.34%        98.48%
10/30/2020 Western   Hawkeye                   2977       87.40%         87.71%      87.71%        87.71%

10/30/2020 Western   Mid-Americas              1605       67.98%         67.98%      68.04%        68.35%

10/30/2020 Western   Nevada Sierra              954       91.82%         91.93%      95.70%        95.81%

10/30/2020 Western   Northland                22484       80.72%         94.34%      96.38%        99.64%
10/30/2020 Western   Portland                  2903       76.82%         77.51%      77.57%        89.08%

10/30/2020 Western   Salt Lake City             835       98.20%         98.20%      98.32%        98.56%
10/30/2020 Western   Seattle                   3849       98.91%         99.27%      99.27%        99.27%
           Capital
10/31/2020 Metro     Atlanta                   3859       44.05%         60.17%      60.74%        62.92%
           Capital
10/31/2020 Metro     Baltimore                 2044       78.08%         86.50%      86.69%        86.69%
           Capital
10/31/2020 Metro     Capital                   1585       85.80%         99.05%      99.05%        99.05%
           Capital   Greater S
10/31/2020 Metro     Carolina                  2259       58.08%         94.25%      94.38%        94.47%
           Capital
10/31/2020 Metro     Greensboro                8107       86.22%         91.30%      97.43%        97.74%
           Capital
10/31/2020 Metro     Mid-Carolinas             8454       46.66%         55.44%      92.88%        92.91%
           Capital
10/31/2020 Metro     Norther Virginia           921       83.50%         97.61%      97.72%        97.72%
           Capital
10/31/2020 Metro     Richmond                  2442       95.25%         98.73%      98.73%        98.73%

10/31/2020 Eastern   Appalachian               1604       86.35%         92.71%      92.71%        92.71%

                     Central
10/31/2020 Eastern   Pennsylvania              2558       52.35%         93.82%      93.90%        93.90%

10/31/2020 Eastern   Kentuckiana               3622       96.99%         98.56%      98.70%        98.70%

10/31/2020 Eastern   Norther Ohio              4801       68.11%         85.88%      87.73%        88.61%

10/31/2020 Eastern   Ohio Valley               4168       96.35%         96.83%      96.93%        96.93%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 64 of 66


                                            Measured      Processing   Processing      Processin   Processing
                                            Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                            Outbound      Outbound     Outbound        Plus 2:     3:
Date       Area          District           Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

                         Philadelphia
10/31/2020 Eastern       Metropo                  16928        7.59%          9.91%       9.91%         9.91%

10/31/2020 Eastern       South Jersey             18232       15.62%         16.71%      16.71%        16.71%

10/31/2020 Eastern       Tennessee                 3653       97.34%         98.11%      99.23%        99.23%

                         Western New
10/31/2020 Eastern       York                       238       75.63%         95.80%      95.80%        95.80%

                         Western
10/31/2020 Eastern       Pennsylvania              1864       94.10%         95.76%      95.76%        95.76%

10/31/2020 Great Lakes   Central Illinois          2907       68.52%         68.83%      68.90%        68.90%

10/31/2020 Great Lakes   Chicago                   2174       90.71%         91.44%      91.44%        91.44%

10/31/2020 Great Lakes   Detroit                  23439        8.71%         13.64%      99.02%        99.02%

10/31/2020 Great Lakes   Gateway                   5635       98.51%         98.85%      98.88%        98.94%

10/31/2020 Great Lakes   Greater Indiana         143827       90.56%         99.32%      99.37%        99.72%
                         Greater
10/31/2020 Great Lakes   Michigan                  2322       85.36%         88.29%      88.42%        88.42%

10/31/2020 Great Lakes   Lakeland                  7541       77.99%         83.86%      97.43%        97.43%

10/31/2020 Northeast     Albany                     336       89.88%         92.26%      92.56%        92.86%

10/31/2020 Northeast     Caribbean                  113       99.12%       100.00%      100.00%       100.00%

                         Connecticut
10/31/2020 Northeast     Valley                    1551       55.32%         95.16%      95.16%        95.36%

10/31/2020 Northeast     Greater Boston            1427       65.38%         96.71%      96.71%        96.99%

10/31/2020 Northeast     Long Island                808       33.29%         99.75%      99.75%        99.88%

10/31/2020 Northeast     New York                   761       95.27%         95.40%      95.40%        98.82%

                         Northern New
10/31/2020 Northeast     England                   1344       82.14%         98.88%      98.88%        98.96%
          Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 65 of 66


                                         Measured      Processing   Processing      Processin   Processing
                                         Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                         Outbound      Outbound     Outbound        Plus 2:     3:
Date         Area       District         Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

                        Northern New
10/31/2020 Northeast    Jersey                 10949       98.86%         99.04%      99.05%        99.05%

10/31/2020 Northeast    Triboro                  835       95.33%         97.72%      97.72%        98.92%

10/31/2020 Northeast    Westchester              318       90.25%         92.77%      93.08%        93.08%

10/31/2020 Pacific      Bay-Valley               807       97.40%        98.51%       99.13%        99.50%
10/31/2020 Pacific      Honolulu                 345       87.25%       100.00%      100.00%       100.00%

10/31/2020 Pacific      Los Angeles             5562       20.77%         25.40%      25.66%        27.81%

10/31/2020 Pacific      Sacramento              1579       92.46%         93.98%      94.30%        95.19%

10/31/2020 Pacific      San Diego               1140       87.63%         97.63%      97.98%        98.95%

10/31/2020 Pacific      San Francisco           4396       98.18%         99.32%      99.52%        99.61%

10/31/2020 Pacific      Santa Ana               1595       90.85%         94.17%      94.73%        95.36%

10/31/2020   Pacific    Sierra Coastal          2013       65.18%        91.01%       91.01%        91.21%
10/31/2020   Southern   Alabama                 1447       87.49%        88.87%       88.87%        88.87%
10/31/2020   Southern   Arkansas                1158       98.70%       100.00%      100.00%       100.00%
10/31/2020   Southern   Dallas                  1850       51.08%        98.59%       98.59%        98.65%

10/31/2020 Southern     Ft. Worth               1030       63.59%         99.90%      99.90%        99.90%

10/31/2020 Southern     Gulf Atlantic           3911       51.85%         93.38%      95.58%        95.81%
10/31/2020 Southern     Houston                 1170       61.62%         98.38%      98.38%        98.38%

10/31/2020 Southern     Louisiana               1732       69.52%         90.13%      90.13%        90.13%

10/31/2020 Southern     Mississippi             1233       98.22%         99.84%      99.84%        99.92%

10/31/2020 Southern     Oklahoma                2880       98.89%         99.72%      99.76%        99.76%

10/31/2020 Southern     Rio Grande              1317       77.30%         84.28%      84.59%        84.81%

10/31/2020   Southern   South Florida           5975       86.28%         98.23%      98.28%        98.90%
10/31/2020   Southern   Suncoast                9744       81.24%         91.97%      92.06%        92.21%
10/31/2020   Western    Alaska                   890       97.19%         97.98%      99.33%        99.55%
10/31/2020   Western    Arizona                 1875       89.97%         91.95%      92.05%        92.37%
         Case 1:20-cv-02405-EGS Document 59-1 Filed 11/01/20 Page 66 of 66


                                      Measured      Processing   Processing      Processin   Processing
                                      Volume:       Score:       Score Plus 1:   g Score     Score Plus
                                      Outbound      Outbound     Outbound        Plus 2:     3:
Date      Area       District         Non-Ballot    Non-Ballot   Non-Ballot      Outbound    Outbound

10/31/2020 Western   Central Plains          1169       96.24%         97.78%      97.78%        97.95%

                     Colorado/Wyo
10/31/2020 Western   ming                    3440       12.82%         29.33%      80.67%        88.81%
10/31/2020 Western   Dakotas                 1508       86.47%         94.03%      94.03%        95.36%
10/31/2020 Western   Hawkeye                 1916       77.14%         96.14%      96.14%        96.19%

10/31/2020 Western   Mid-Americas            1894       90.76%         92.87%      92.87%        92.87%

10/31/2020 Western   Nevada Sierra            987       95.64%         96.96%      97.67%        98.28%

10/31/2020 Western   Northland              14113       83.58%         96.26%      97.18%        97.98%
10/31/2020 Western   Portland                1806       86.43%         87.10%      87.38%        87.54%

10/31/2020 Western   Salt Lake City          1053       96.58%         99.05%      99.05%        99.53%
10/31/2020 Western   Seattle                  911       84.08%         96.27%      97.15%        97.26%
